 
 
CREDIT AGREEMENT
 
 
 
among
 
 
VECTREN CAPITAL, CORP.,
as Borrower,
 
VECTREN CORPORATION,
as Guarantor,
 
THE LENDERS SIGNATORY HERETO,
FIFTH THIRD BANK,
U.S. BANK NATIONAL ASSOCIATION and
WACHOVIA BANK, N.A.,
as Co-Documentation Agents
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
and
 
LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent and LC Issuer
 
 
 
 
Dated as of November 10, 2005
J.P. MORGAN SECURITIES, INC.
and
LASALLE BANK NATIONAL ASSOCIATION
JOINT LEAD ARRANGERS AND BOOK RUNNERS

 
ARTICLE I
DEFINITIONS
1
ARTICLE II
THE CREDITS
12
2.1.
Commitments
12
2.2.
Required Payments; Termination
13
2.3.
Ratable Loans
13
2.4.
Types of Advances
14
2.5.
Facility Fee; Reductions in Aggregate Commitment
14
2.6.
Minimum Amount of Each Advance
14
2.7.
Optional Principal Payments
14
2.8.
Method of Selecting Types and Interest Periods for New Advances
15
2.9.
Conversion and Continuation of Outstanding Advances
16
2.10.
Changes in Interest Rate, etc
16
2.11.
Rates Applicable After Default
17
2.12.
Method of Payment
17
2.13.
Notes; Telephonic Notices
17
2.14.
Interest Payment Dates; Interest and Fee Basis
18
2.15.
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
18
2.16.
Lending Installations
18
2.17.
Non-Receipt of Funds by the Administrative Agent
19
2.18.
Issuance of Letters of Credit
19
2.19.
Letters of Credit Participation
20
2.20.
Compensation for Letters of Credit
21
2.21.
Reimbursement of Letters of Credit
22
2.22.
Use of Proceeds
23
2.23.
Increases in Aggregate Commitment
23
2.24.
Extension of Commitment Termination Date
24
ARTICLE III
YIELD PROTECTION; TAXES
25
3.1.
Yield Protection
25
3.2.
Changes in Capital Adequacy Regulations
26
3.3.
Availability of Types of Advances
26
3.4.
Funding Indemnification
26
3.5.
Taxes
26
3.6.
Lender Statements; Survival of Indemnity
29
3.7.
Replacement of Lenders
29
ARTICLE IV
CONDITIONS PRECEDENT
30
4.1.
Initial Credit Extension
30
4.2.
Each Credit Extension
31
ARTICLE V
REPRESENTATIONS AND WARRANTIES
32
5.1.
Existence and Standing
32
5.2.
Authorization and Validity
32
5.3.
No Conflict; Government Consent
32
5.4.
Financial Statements
32
5.5.
Material Adverse Change
33
5.6.
Taxes
33
5.7.
Litigation and Contingent Obligations
33
5.8.
Subsidiaries
33
5.9.
ERISA
33
5.10.
Accuracy of Information
34
5.11.
Regulation U
34
5.12.
Material Agreements
34
5.13.
Compliance With Laws
34
5.14.
Ownership of Properties
34
5.15.
Plan Assets; Prohibited Transactions
34
5.16.
Environmental Matters
34
5.17.
Investment Company Act
35
5.18.
Insurance
35
5.19.
Solvency
35
5.20.
Public Utility Holding Company Act
35
5.21.
Reportable Transaction
36
5.22.
Existing Credit Agreement
36
ARTICLE VI
COVENANTS
36
6.1.
Financial Reporting
36
6.2.
Use of Proceeds
38
6.3.
Notice of Default
38
6.4.
Conduct of Business
38
6.5.
Taxes
38
6.6.
Insurance
38
6.7.
Compliance with Laws
38
6.8.
Maintenance of Properties
39
6.9.
Inspection
39
6.10.
Dividends
39
6.11.
Indebtedness
39
6.12.
Merger
41
6.13.
Sale of Assets
41
6.14.
Investments and Acquisitions
41
6.15.
Liens
42
6.16.
Affiliates
43
6.17.
Leverage Ratio
43
6.18.
Certain Restrictions
43
ARTICLE VII
DEFAULTS
44
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
46
8.1.
Acceleration
46
8.2.
Remedies Not Exclusive
46
8.3.
Deposit to Secure Reimbursement Obligations
47
8.4.
Subrogation
47
8.5.
Amendments
47
8.6.
Preservation of Rights
48
ARTICLE IX
GENERAL PROVISIONS
49
9.1.
Survival of Representations
49
9.2.
Governmental Regulation
49
9.3.
Headings
49
9.4.
Entire Agreement
49
9.5.
Several Obligations; Benefits of this Agreement
49
9.6.
Expenses; Indemnification
49
9.7.
Numbers of Documents
50
9.8.
Accounting
50
9.9.
Severability of Provisions
50
9.10.
Nonliability of Lenders
50
9.11.
Confidentiality
51
9.12.
Nonreliance
51
9.13.
Disclosure
51
9.14.
Patriot Act Notification
51
ARTICLE X
THE ADMINISTRATIVE AGENT
51
10.1.
Appointment; Nature of Relationship
51
10.2.
Powers
52
10.3.
General Immunity
52
10.4.
No Responsibility for Loans, Recitals, etc
52
10.5.
Action on Instructions of Lenders
53
10.6.
Employment of Agents and Counsel
53
10.7.
Reliance on Documents; Counsel
53
10.8.
Agent’s Reimbursement and Indemnification
53
10.9.
Notice of Default
54
10.10.
Rights as a Lender
54
10.11.
Lender Credit Decision
54
10.12.
Successor Administrative Agent
54
10.13.
Administrative Agent’s and Arrangers’ Fees
55
10.14.
Delegation to Affiliates
55
10.15.
Agent May File Proofs of Claim
55
10.16.
Other Agents
56
ARTICLE XI
SETOFF; RATABLE PAYMENTS
56
11.1.
Setoff
56
11.2.
Ratable Payments
56
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
57
12.1.
Successors and Assigns
57
12.2.
Participations
57
12.3.
Assignments
58
12.4.
Dissemination of Information
59
12.5.
Tax Treatment
59
ARTICLE XIII
GUARANTY
59
13.1.
Guaranty
59
13.2.
Waivers
60
13.3.
Guaranty Absolute
60
13.4.
Acceleration
61
13.5.
Marshaling; Reinstatement
61
13.6.
Delay of Subrogation
61
ARTICLE XIV
NOTICES
62
14.1.
Notices
62
14.2.
Change of Address
63
ARTICLE XV
COUNTERPARTS
63
ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
63
16.1.
CHOICE OF LAW
63
16.2.
CONSENT TO JURISDICTION
63
16.3.
WAIVER OF JURY TRIAL
64










 
PRICING SCHEDULE



Schedule I
Commitments

Schedule 5.7
Litigation

Schedule 5.8
Subsidiaries and Other Investments

Schedule 5.14
Indebtedness and Liens

Schedule 5.16
Environmental Matters

Schedule 6.18
Certain Restrictions

Schedule 14.1
Notice Information



Exhibit A
Form of Revolving Credit Note

Exhibit B
Form of Credit Note (Swingline)

Exhibit C
Form of Compliance Certificate

Exhibit D
Form of Loan/Credit Related Money Transfer Instruction

Exhibit E
Form of Assignment Agreement

Exhibit F
Form of Increase Request

CREDIT AGREEMENT
This Agreement, dated as of November 10, 2005, is among VECTREN CAPITAL, CORP.,
VECTREN CORPORATION, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., as
Syndication Agent, and LASALLE BANK NATIONAL ASSOCIATION, as LC Issuer and as
Administrative Agent.  The parties hereto agree as follows:
ARTICLE I

DEFINITIONS
As used in this Agreement:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which Borrower or any of
its Subsidiaries (i) acquires any going business or all or substantially all of
the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
“Administrative Agent” means LaSalle Bank National Association in its capacity
as contractual representative of the Lenders pursuant to Article X, and not in
its individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article X.
 “Advance” means a borrowing hereunder (or conversion or continuation thereof)
consisting of the aggregate amount of the several Loans made on the same
Borrowing Date (or date of conversion or continuation) by the Lenders to
Borrower of the same Type and, in the case of Eurodollar Advances, for the same
Interest Period.  The term “Advance” shall include Advances under the Swingline
unless otherwise expressly provided.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as changed from time to time pursuant to the terms hereof.  On the date
hereof, the amount of the Aggregate Commitment is $255,000,000.
“Aggregate Outstanding Credit Exposure” means, at any time, the sum of (i) the
aggregate principal amount of the Advances at such time plus (ii) the LC
Obligations at such time.
“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.
“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
facility fees are accruing on the Aggregate Commitment (without regard to usage)
and Letter of Credit fees at such time as set forth in the Pricing Schedule.
“Applicable Margin” means, at any time, with respect to Advances of any Type at
any time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type, as set forth in the Pricing Schedule.
“Arrangers” means each of JPMorgan Securities, Inc. and LaSalle Bank National
Association, in their capacities as Joint Lead Arrangers and Book Runners.
 “Article” means an article of this Agreement unless another document is
specifically referenced.
“Authorized Officer” means any Vice President, the Secretary, the Treasurer, the
Assistant Secretary and Assistant Treasurer of Borrower, acting singly.
“Borrower” means Vectren Capital, Corp., an Indiana corporation, and its
successors and assigns.
“Borrowing Date” means a date on which a Credit Extension is made hereunder.
“Borrowing Notice” — see Section 2.8.
“BSA” — see Section 6.7.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, New York and Indianapolis for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and Indianapolis for the conduct of
substantially all of their commercial lending activities.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.
“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 30% or more of the outstanding shares of voting stock of
Guarantor, (ii) the occurrence during any period of twelve (12) consecutive
months, commencing before or after the date of this Agreement, pursuant to which
individuals who on the first day of such period were directors of Guarantor
(together with any replacement or additional directors who were nominated or
elected by a majority of directors then in office) cease to constitute a
majority of the Board of Directors of Guarantor or (iii) Guarantor shall cease
to own, free and clear of any Lien, 100% of the issued and outstanding capital
stock of Borrower.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Letters of Credit issued upon the application of,
Borrower in an aggregate amount not exceeding the amount set forth opposite its
name on Schedule I or as set forth in any Notice of Assignment relating to any
assignment that has become effective pursuant to Section 12.3.2, as such amount
may be modified from time to time pursuant to the terms hereof.
“Commitment Termination Date” means November 10, 2010, any later date as may be
established pursuant to Section 2.24 or any earlier date on which the Aggregate
Commitment is reduced to zero or otherwise terminated pursuant to the terms
hereof.
“Consolidated Indebtedness” means at any time the Indebtedness of a Person and
its Subsidiaries calculated on a consolidated basis as of such time.
“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of a Person and its Subsidiaries calculated on a consolidated basis as of such
time.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person
(other than accounts payable of such Person’s Subsidiary arising in the ordinary
course of such Subsidiary’s business payable on terms customary in the trade),
or agrees to maintain the net worth or working capital or other financial
condition of any other Person, or otherwise assures any creditor of such other
Person against loss, including, without limitation, any comfort letter,
operating agreement or take-or-pay contract.
“Conversion/Continuation Notice” — see Section 2.9.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Guarantor or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.
“Credit Extension” means the making of an Advance or the issuance of or
participation in a Letter of Credit hereunder.
“Credit Note” means the Credit Note (Swingline), in substantially the form of
Exhibit B hereto, duly executed by Borrower to LaSalle to evidence Advances
under the Swingline, including any amendment, modification, renewal, extension
or replacement thereof.
“Default” means an event described in Article VII.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“Eurodollar Advance” means an Advance which bears interest at the applicable
Eurodollar Rate.
“Eurodollar Base Rate” means, a rate of interest equal to (a) the per annum rate
of interest at which United States dollar deposits in an amount comparable to
the amount of the relevant Eurodollar Advance and for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 A.M. (London time) two Business Days prior to the commencement of such
Interest Period (or three Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Administrative Agent in its sole discretion) or, if the
Bloomberg Financial Markets system or another authoritative source is not
available, as the Eurodollar Base Rate is otherwise determined by the
Administrative Agent in its sole and absolute discretion, divided by (b) a
number determined by subtracting from 1.00 the then stated maximum reserve
percentage for determining reserves to be maintained by member banks of the
Federal Reserve System for Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D), such
rate to remain fixed for such Interest Period.  The Administrative Agent’s
determination of the Eurodollar Base Rate shall be conclusive, absent manifest
error.
“Eurodollar Loan” means a Loan which bears interest at the applicable Eurodollar
Rate.
“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the Eurodollar Base Rate applicable to such
Interest Period, plus (ii) the Applicable Margin for Eurodollar Advances.
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Existing Credit Agreement” means the Credit Agreement, dated as of September
30, 2004, among Borrower, the Guarantor, various financial institutions and
LaSalle, as agent.
“Existing Indebtedness” – see Section 6.11.
“Federal Funds Effective Rate” means, for any day, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent.  The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.
“Fee Letters” means each of (i) that certain letter agreement dated as of
October 17, 2005 among Borrower, Vectren Utility Holdings, Inc. and LaSalle Bank
National Association and (ii) that certain letter agreement dated as of October
17, 2005 among Borrower, Vectren Utility Holdings, Inc., JPMorgan Chase Bank,
N.A. and JPMorgan Securities, Inc.
“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, (ii) any agreements, devices or
arrangements providing for payments related to fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to, interest rate
exchange agreements, forward currency exchange agreements, interest rate cap or
collar protection agreements, forward rate currency or interest rate options or
(iii) to the extent not otherwise included in the foregoing, any Rate Hedging
Agreement.
“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin for Floating Rate
Advances, in each case changing when and as the Alternate Base Rate changes.
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.
“Guaranteed Obligations” – see Section 13.1.
“Guarantor” means Vectren Corporation, and its successors and assigns.
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances or other instruments, (v)
obligations of such Person to purchase securities or other property arising out
of or in connection with the sale of the same or substantially similar
securities or property, (vi) Capitalized Lease Obligations, (vii) Contingent
Obligations (other than Contingent Obligations with respect to primary
obligations (other than Indebtedness) of Subsidiaries, which primary obligations
are not prohibited by this Agreement), (viii) reimbursement and other
obligations in connection with letters of credit, (ix) Net Mark-to-Market
Exposure of Rate Hedging Agreements and other Financial Contracts, (x) Synthetic
Lease Obligations and (xi) any other obligation for borrowed money or other
financial accommodation which in accordance with Agreement Accounting Principles
would be shown as a liability on the consolidated balance sheet of such Person.
“Intercompany Indebtedness” – see Section 6.11(iv).
“Interest Period” means, with respect to any Eurodollar Advance, a period of
one, two, three or six months commencing on a Business Day selected by Borrower
pursuant to this Agreement.  Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month.  If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
“LaSalle” means LaSalle Bank National Association, its successors and assigns.
“LC Issuer” means LaSalle in its capacity as issuer of Letter of Credit
hereunder.
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount of all Letters of Credit outstanding at such
time plus (ii) the aggregate unpaid amount at such time of all reimbursement
obligations in respect of the Letters of Credit.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.  Unless otherwise
specified, the term “Lenders” includes LaSalle in its capacity as the provider
of the Swingline.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on Schedule 14.1 hereof or otherwise selected by
such Lender or the Administrative Agent pursuant to Section 2.16.
“Letter of Credit Application” or “Application” means, collectively, each
Application for Standby Letter of Credit and each Application and Agreement for
Irrevocable Letter of Credit, in the forms prescribed by the LC Issuer, duly
executed by Borrower in favor of the LC Issuer, from time to time, to govern a
Letter of Credit issued pursuant to this Agreement, as any such Application may
be amended from time to time.
“Letters of Credit” means standby and commercial letters of credit now or
hereafter issued by the LC Issuer from time to time at the request of, and for
the account of, Borrower issued pursuant to this Agreement.
“Lien” means any lien (statutory or other), security interest, mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).  The term “Loan” shall
include Advances under the Swingline unless otherwise expressly provided.
“Loan Documents” means this Agreement, the Fee Letters, the Notes, any Letter of
Credit Application, the Master Letter of Credit Agreement and any other
documents or instruments now or hereafter executed and delivered by or on behalf
of Borrower to the Administrative Agent or the Lenders to further evidence or
govern the Obligations.
“Mandatory Funding” – see Section 2.3.
“Master Letter of Credit Agreement” means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the LC Issuer at such
time.
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of
Guarantor and its Subsidiaries taken as a whole, (ii) the ability of Borrower or
Guarantor to perform its obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent, the LC Issuer or the Lenders thereunder.
“Material Indebtedness” — see Section 7.5.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage Indenture” means the Mortgage and Deed of Trust, dated as of April 1,
1932, between Southern Indiana Gas and Electric Company and Bankers Trust
Company (as supplemented from time to time before or after the date hereof by
various supplemental indentures thereto).
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
“Negotiated Rate” shall mean, with respect to Advances under the Swingline not
constituting Floating Rate Advances, the interest rate mutually agreed upon
between LaSalle and Borrower to be applicable to Negotiated Rate Advances
pursuant to Section 2.4.2.
“Negotiated Rate Advance” means an Advance which bears interest by reference to
a Negotiated Rate.
“Negotiated Rate Interest Period” shall mean, with respect to any Negotiated
Rate Advance, the period commencing on the day such Negotiated Rate Advance is
made and ending on such day thereafter, as mutually agreed upon between Borrower
and LaSalle, provided that (a) no Negotiated Rate Interest Period shall exceed
thirty (30) days; (b) each Negotiated Rate Interest Period which would otherwise
end on a day which is not a Business Day shall be extended to the next
succeeding Business Day, provided, however, if the next succeeding Business Day
would extend the Negotiated Rate Interest Period beyond thirty (30) days, then
the next preceding Business Day; and (c) no Negotiated Rate Interest Period may
be agreed upon that extends beyond the Commitment Termination Date.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Hedging Agreements or other Financial
Contracts.  “Unrealized losses” means the fair market value of the cost to such
Person of replacing such Rate Hedging Agreement or other Financial Contract as
of the date of determination (assuming the Rate Hedging Agreement or other
Financial Contract were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Hedging Agreement or other Financial Contract as of the date of
determination (assuming such Rate Hedging Agreement or other Financial Contract
were to be terminated as of that date).
“Non-U.S. Lender” — see Section 3.5(iv).
“Notes” means, collectively, the Revolving Credit Notes and the Credit Note.
“Notice of Assignment” — see Section 12.3.2.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, reimbursement obligations under the Letters of Credit, all accrued
and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of Borrower to the Lenders or to any Lender, the LC Issuer, the
Administrative Agent or any indemnified party arising under the Loan Documents.
“OFAC” — see Section 6.7.
“Other Taxes” — see Section 3.5(ii).
“Participants” — see Section 12.2.1.
“Payment Date” means the last Business Day of each month.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which Borrower or any member of the Controlled Group may have any
liability.
“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time.  Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.
“Pro Rata Share” means, as to any Lender, when used with reference to an
aggregate or total amount, an amount equal to the product of (a) such aggregate
or total amount, multiplied by (b) a fraction, the numerator of which shall be
the sum of such Lender’s Commitment (or, if the Commitments have been
terminated, the sum of such Lender’s outstanding Revolving Loans and
participations in outstanding Letters of Credit) and the denominator of which
shall be the Aggregate Commitment (or, if the Commitments have been terminated,
the sum of the total outstanding Revolving Loan Advances and the aggregate face
amount of outstanding Letters of Credit).
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Purchasers” — see Section 12.3.1.
“Rate Hedging Agreement” means an agreement, device or arrangement providing for
payments which are related to fluctuations of interest rates, exchange rates or
forward rates, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants.
“Rate Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Hedging Agreements, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Hedging Agreement.
“Register” — see Section 12.3.4.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.
“Reports” — see Section 9.6.
“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the aggregate unpaid principal
amount of the outstanding Advances and participations in outstanding Letters of
Credit.
“Revolving Credit Notes” means the Revolving Credit Notes, each substantially in
the form of Exhibit A hereto, duly executed by Borrower to the respective
Lenders to evidence the Revolving Loans, including any and all renewals,
extensions, replacements and modifications thereof.
“Revolving Loan” – see Section 2.1.1.
“Revolving Loan Advance” means an Advance under the Commitments (other than an
Advance under the Swingline).
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Single Employer Plan” means a Plan maintained by Borrower or any member of the
Controlled Group for employees of Borrower or any member of the Controlled
Group.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of Borrower.
“Subsidiary Existing Indebtedness” – see Section 6.11(vi).
“Substantial Portion” means, with respect to the Property of Borrower and its
Subsidiaries, Property which (i) represents more than 10% of the consolidated
assets of Borrower and its Subsidiaries as would be shown in the consolidated
financial statements of Borrower and its Subsidiaries as at the beginning of the
twelve-month period ending with the month in which such determination is made or
(ii) is responsible for more than 10% of the consolidated net sales or of the
consolidated net income of Borrower and its Subsidiaries as reflected in the
financial statements referred to in clause (i) above.
“Swingline” means the unsecured cash management line of credit in the maximum
principal amount of $40,000,000 provided by LaSalle to Borrower, governed by
this Agreement, including any renewal or extension thereof.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (i)
a so-called synthetic or off-balance sheet or tax retention lease or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).  The amount of Synthetic Lease
Obligations of any Person under any such lease or agreement shall be the amount
which would be shown as a liability on a balance sheet of such Person prepared
in accordance with Agreement Accounting Principles if such lease or agreement
were accounted for as a Capitalized Lease.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.
“Transferee” — see Section 12.4.
“Type” means, with respect to any Revolving Loan Advance, its nature as a
Floating Rate Advance or a Eurodollar Advance.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
“Withholding Certificate” — see Section 3.5(iv).
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II
THE CREDITS
2.1. Commitments.
2.1.1. Revolving Loans.  Subject to the terms and conditions of this Agreement
and prior to the Commitment Termination Date, each Lender severally agrees, on
the terms and conditions set forth in this Agreement, to make loans (“Revolving
Loans”) to Borrower and participate in Letters of Credit issued upon the request
of Borrower from time to time in amounts not to exceed in the aggregate at any
one time outstanding the amount of its Commitment.  No requested Revolving Loan
Advance shall cause the aggregate outstanding principal balance of the Revolving
Loan Advances plus the aggregate outstanding principal balance of the Swingline
Advances plus the outstanding LC Obligations to exceed the Aggregate
Commitment.  Subject to the terms of this Agreement, Borrower may borrow, repay
and reborrow such available amount under the Commitments at any time prior to
the Commitment Termination Date.  The Commitments to lend hereunder shall expire
on the Commitment Termination Date.  The Revolving Loans made by the Lenders
pursuant hereto shall be evidenced by the Revolving Credit Notes.
2.1.2. Swingline Loans.  Subject to the terms and conditions of this Agreement
and prior to the Commitment Termination Date, LaSalle shall make advances under
the Swingline available to Borrower in a maximum principal amount equal to the
lesser of (a) the unborrowed portion of the Aggregate Commitment, or (b)
$40,000,000.  No requested Advance shall cause the aggregate outstanding
principal balance of the Swingline Advances to exceed $40,000,000 and no
requested Advance shall cause the aggregate outstanding principal balance of the
Swingline Advances plus the aggregate outstanding principal balance of the
Revolving Loan Advances plus the LC Obligations to exceed the Aggregate
Commitment.  Subject to the terms of this Agreement, Borrower may borrow, prepay
and reborrow such available amount under the Swingline at any time prior to the
Commitment Termination Date.  LaSalle’s commitment to make Swingline Advances
hereunder shall expire on the Commitment Termination Date. Advances under the
Swingline shall be evidenced by the Credit Note.
2.2. Required Payments; Termination.  Any outstanding Advances and all other
unpaid Obligations shall be paid in full by Borrower on the Commitment
Termination Date.
2.3. Ratable Loans.  With respect to the Commitments, each Advance thereunder
(other than any Advance under the Swingline) shall consist of Revolving Loans
made from the several Lenders in accordance with their respective Pro Rata
Shares.  On any Business Day, LaSalle may, in its sole discretion, give notice
to the Lenders that the outstanding principal balance of the Swingline shall be
funded with a Revolving Loan Advance (provided that such notice shall be deemed
to have been automatically given upon the occurrence of a Default under
Section 7.6 or 7.7), in which case a Revolving Loan Advance under the
Commitments constituting a Floating Rate Advance (each such Advance being
referred to herein as a “Mandatory Funding”) shall be made on the immediately
succeeding Business Day by all Lenders according to each Lender’s Pro Rata Share
of the Commitments, and the proceeds thereof shall be applied directly to
LaSalle to repay such outstanding Swingline Advances.  Each Lender hereby
irrevocably agrees to make such Revolving Loans, pursuant to each Mandatory
Funding in the amount and in the manner specified in the preceding sentence and
on the date specified to it by LaSalle notwithstanding:  (a) that the amount of
the Mandatory Funding may not comply with the minimum amount for a borrowing
specified in Section 2.6; (b) whether any conditions specified in Article IV are
then satisfied; (c) the date of such Mandatory Funding; and (d) any reduction in
the Aggregate Commitment after any such Advances under the Swingline were
made.  In the event that any Mandatory Funding cannot for any reason be made on
the date otherwise required above (including, without limitation, as a result of
the commencement of a proceeding under the Bankruptcy Code in respect of
Borrower), each Lender hereby agrees that it shall forthwith purchase from
LaSalle (without recourse or warranty) such assignment of the outstanding
Advances under the Swingline as shall be necessary to cause such Lenders to
share in such Advances ratably based upon their respective Commitments, provided
that all interest payable on such Advances shall be for the account of LaSalle
until the date the respective assignment is purchased and, to the extent
attributable to the purchased assignment, shall be payable to the Lender
purchasing same from and after such date of purchase.
2.4. Types of Advances.
2.4.1. Revolving Advances.  The Revolving Loan Advances may be Floating Rate
Advances or Eurodollar Advances, or a combination thereof, selected by Borrower
in accordance with Sections 2.8.1 and 2.9.
2.4.2. Swingline Advances.  The Advances under the Swingline may be Floating
Rate Advances or Negotiated Rate Advances, or a combination thereof, selected by
Borrower in accordance with Section 2.8.2.
2.5. Facility Fee; Reductions in Aggregate Commitment.
2.5.1. Borrower agrees to pay to the Administrative Agent for the account of
each Lender according to its Pro Rata Share a facility fee at a per annum rate
equal to the Applicable Fee Rate from and after the date hereof to and including
the Commitment Termination Date on such Lender’s Commitment (regardless of
usage) in effect from time to time.  Such facility fees shall be payable in
arrears on the last Business Day of each quarter and on the Commitment
Termination Date.
2.5.2. Borrower may permanently reduce the Aggregate Commitment in whole, or in
part ratably among the Lenders in integral multiples of $5,000,000, upon at
least three Business Days’ prior written notice to the Administrative Agent,
which notice shall specify the amount of any such reduction, provided,
however, that the amount of the Aggregate Commitment may not be reduced below
the Aggregate Outstanding Credit Exposure.  All accrued facility fees shall be
payable on the effective date of any termination of the obligations of the
Lenders to make Credit Extensions hereunder.
2.6. Minimum Amount of Each Advance.
2.6.1. Revolving Advances.  Except for a Mandatory Funding, each Eurodollar
Advance shall be in the minimum amount of $5,000,000 and in integral multiples
of $1,000,000 (if in excess thereof), and each Floating Rate Advance (other than
an Advance under the Swingline) may be in the amount of $1,000,000 or an
integral multiple thereof.  Borrower shall not request a Eurodollar Advance if,
after giving effect thereto, more than twelve separate Eurodollar Advances would
be outstanding.
2.6.2. Swingline.  Each Swingline Advance shall be in the minimum amount of
$100,000 and in integral multiples of $100,000 (if in excess thereof).
2.7. Optional Principal Payments.
2.7.1. Revolving Advances.  Borrower may from time to time pay, without penalty
or premium, all outstanding Floating Rate Advances (other than an Advance under
the Swingline), or, in a minimum aggregate amount of $1,000,000 or any integral
multiple of $1,000,000 in excess thereof, any portion of the outstanding
Floating Rate Advances (other than an Advance under the Swingline) upon one
Business Day’s prior notice to the Administrative Agent.  Borrower may from time
to time pay, subject to the payment of any funding indemnification amounts
required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $5,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Eurodollar Advances upon three Business Days’ prior notice to the
Administrative Agent.  Each prepayment pursuant to this Section shall be made
together with accrued and unpaid interest to the date of such prepayment on the
principal amount paid.
2.7.2. Swingline.  Borrower may from time to time pay, without penalty or
premium, all outstanding Floating Rate Advances under the Swingline, or, in the
minimum amount of $100,000 or any integral multiple of $100,000 in excess
thereof, any portion of the outstanding Floating Rate Advances under the
Swingline with notice to the Administrative Agent and LaSalle by 10:00 a.m.
(Chicago time) on the date of repayment.  A Negotiated Rate Advance may not be
prepaid prior to the last day of the applicable Negotiated Rate Interest Period
except for a prepayment funded by a Mandatory Funding.  Each prepayment pursuant
to this Section shall be made together with accrued and unpaid interest to the
date of such prepayment on the principal amount paid.
2.8. Method of Selecting Types and Interest Periods for New Advances.
2.8.1. Revolving Advances.  Borrower shall select the Type of Advance and, in
the case of each Eurodollar Advance, the Interest Period applicable thereto from
time to time.  Borrower shall give the Administrative Agent irrevocable notice
(a “Borrowing Notice”) not later than 10:00 a.m. (Chicago time) on the proposed
Borrowing Date of each Floating Rate Advance and three Business Days before the
Borrowing Date for each Eurodollar Advance, specifying:
(i)  
the Borrowing Date, which shall be a Business Day, of such Advance,

(ii)  
the aggregate amount of such Advance,

(iii)  
the Type of Advance selected, and

(iv)  
in the case of each Eurodollar Advance, the Interest Period applicable thereto.

Any notice received later than 10:00 a.m. (Chicago time) on any day shall be
deemed to be received on the following Business Day.  The Administrative Agent
shall notify the Lenders of Borrower’s intent to borrow by 12:00 p.m. (Chicago
time) on the date it receives a timely Borrowing Notice from Borrower.  Not
later than 2:00 p.m. (Chicago time) on each Borrowing Date, each Lender shall
make available its Loan or Loans in immediately available funds to the
Administrative Agent at its address specified pursuant to Article XIV.  The
Administrative Agent will make the funds so received from the Lenders available
to Borrower at the Administrative Agent’s aforesaid address.
2.8.2. Swingline.  As Borrower desires to obtain Advances under the Swingline
hereunder, Borrower shall give the Administrative Agent and LaSalle a Borrowing
Notice by not later than 12:00 p.m. (Chicago time), on the Borrowing Date,
specifying:  (a) the Borrowing Date, which shall be a Business Day, of such
Advance, and (b) the aggregate amount of such Advance.  Each Advance under the
Swingline shall bear interest at the Floating Rate, unless Borrower and LaSalle
agree to a Negotiated Rate for a Negotiated Rate Interest Period.  Subject to
the borrowing limitations set forth in Section 2.1.2, by 2:00 p.m. (Chicago
time) on each such Borrowing Date, LaSalle agrees to make its Advance under the
Swingline to Borrower by deposit to the account of Borrower with LaSalle.
2.9. Conversion and Continuation of Outstanding Advances.  Floating Rate
Advances (other than an Advance under the Swingline) shall continue as Floating
Rate Advances unless and until such Floating Rate Advances are converted into
Eurodollar Advances pursuant to this Section 2.9 or are repaid in accordance
with Section 2.7.  Each Eurodollar Advance shall continue as a Eurodollar
Advance until the end of the then applicable Interest Period therefor, at which
time such Eurodollar Advance shall be automatically converted into a Floating
Rate Advance unless (x) such Eurodollar Advance is or was repaid in accordance
with Section 2.7 or (y) Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurodollar Advance continue as a Eurodollar Advance
for the same or another Interest Period.  Subject to the terms of Section 2.6,
Borrower may elect from time to time to convert all or any part of a Floating
Rate Advance (other than an Advance under the Swingline) into a Eurodollar
Advance.  Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
(other than an Advance under the Swingline) into a Eurodollar Advance or
continuation of a Eurodollar Advance not later than 10:00 a.m. (Chicago time) at
least three Business Days prior to the date of the requested conversion or
continuation, specifying:
(i)  
the requested date, which shall be a Business Day, of such conversion or
continuation,

(ii)  
the aggregate amount and Type of the Advance which is to be converted or
continued, and

(iii)  
the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

2.10. Changes in Interest Rate, etc.  Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.9, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.9, at a rate per annum equal to the Floating Rate for such
day.  Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate.  Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of each
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Administrative Agent as
applicable to such Eurodollar Advance based upon Borrower’s selections under
Sections 2.8 and 2.9 and otherwise in accordance with the terms hereof.  No
Interest Period may end after the Commitment Termination Date.
2.11. Rates Applicable After Default.  Notwithstanding anything to the contrary
contained in Section 2.8 or 2.9, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.5 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance.  During the continuance of
a Default the Required Lenders may, at their option, by notice to Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.5 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurodollar Advance
shall bear interest for the remainder of the applicable Interest Period at the
rate otherwise applicable to such Interest Period plus 2% per annum and (ii)
each Floating Rate Advance (other than an Advance under the Swingline) shall
bear interest at a rate per annum equal to the Floating Rate in effect from time
to time plus 2% per annum and (iii) each of the Letter of Credit fees described
in Section 2.20.1 shall be increased by 2% per annum, provided that, during the
continuance of a Default under Section 7.6 or 7.7, the interest rates set forth
in clauses (i) and (ii) above and the increase in the Letter of Credit fees set
forth in clause (iii) above shall be applicable to all Advances (other than an
Advance under the Swingline) without any election or action on the part of the
Administrative Agent or any Lender.  If any Advance under the Swingline is not
paid at maturity, whether by acceleration or otherwise, or during the
continuance of a Default, LaSalle may, at its option, by written notice to
Borrower and the Administrative Agent (which notice may be revoked at LaSalle’s
option notwithstanding any provision of Section 8.5 requiring unanimous consent
of the Lenders to changes in interest rates), declare that each Swingline
Advance shall bear interest at a rate per annum equal to the otherwise
applicable rate plus 2% per annum; provided that during the continuance of a
Default under Section 7.6 or 7.7, the interest rate for all Swingline Advances
shall be the rate per annum equal to the otherwise applicable rate plus 2% per
annum without any election or action on the part of LaSalle.
2.12. Method of Payment.  All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, and without relief from
valuation and appraisement laws, in immediately available funds to the
Administrative Agent at the Administrative Agent’s address specified pursuant to
Article XIV, or at any other Lending Installation of the Administrative Agent
specified in writing by the Administrative Agent to Borrower, by noon (Chicago
time) on the date when due and shall (except in the case of (a) repayments of
Swingline Advances and (b) reimbursement obligations in respect of Letters of
Credit for which the LC Issuer has not been fully indemnified by the Lenders, or
as otherwise specifically required hereunder) be applied ratably by the
Administrative Agent among the Lenders.  Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIV
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender.  The Administrative Agent is hereby
authorized to charge the account of Borrower maintained with LaSalle for each
payment of principal, interest and fees as it becomes due hereunder.
2.13. Notes; Telephonic Notices.  Each Lender is hereby authorized to record the
principal amount of each of its Loans and each repayment on any schedule
attached to its Note, provided, however, that neither the failure to so record
nor any error in such recordation shall affect Borrower’s obligations under such
Note.  Borrower hereby authorizes the Lenders and the Administrative Agent to
extend, convert or continue Advances, effect selections of Types of Advances and
to transfer funds based on telephonic notices made by an Authorized
Officer.  The Administrative Agent and any Lender may rely, without further
inquiry, on all such requests which shall have been received by it in good faith
by anyone reasonably believed to be an Authorized Officer.  Borrower agrees to
deliver promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer.  If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.
2.14. Interest Payment Dates; Interest and Fee Basis.  Interest accrued on each
Floating Rate Advance constituting a Revolving Loan Advance shall be payable on
each Payment Date, commencing with the first such date to occur after the date
hereof, on any date on which such Advance is prepaid, whether due to
acceleration or otherwise, and at maturity.  Interest accrued on each Eurodollar
Advance shall be payable on the last day of its applicable Interest Period, or
any date on which the Eurodollar Advance is prepaid, whether by acceleration or
otherwise, and on the Commitment Termination Date.  Interest accrued on each
Eurodollar Advance having an Interest Period longer than three months shall also
be payable on the last day of each three month interval during such Interest
Period.  Interest and facility fees shall be calculated for actual days elapsed
on the basis of a 360-day year.  Interest accrued on each Swingline Advance
shall be payable on the last day of each calendar month, commencing with the
first such date to occur after the date hereof, on any date on which the
Swingline Advance is prepaid, whether by acceleration or otherwise, and on the
Commitment Termination Date.  Interest shall be payable for the day an Advance
is made but not for the day of any payment on the amount paid if payment is
received prior to noon (local time) at the place of payment.  If any payment of
principal of or interest on an Advance shall become due on a day which is not a
Business Day, then (subject to the second proviso of the definition of “Interest
Period”) such payment shall be made on the next succeeding Business Day and, in
the case of a principal payment, such extension of time shall be included in
computing interest in connection with such payment.
2.15. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions.  Promptly after receipt thereof, the Administrative Agent will
notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Conversion/Continuation Notice, and repayment notice
received by it hereunder.  The Administrative Agent will notify each Lender of
the interest rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.  Each determination by the
Administrative Agent of the applicable interest rate shall be binding and
conclusive absent manifest error.
2.16. Lending Installations.  Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Letters of
Credit at any Lending Installation selected by such Lender or the LC Issuer, as
the case may be, and may change its Lending Installation from time to time.  All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Letters of Credit, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of such Lending Installation.  Each Lender and the LC Issuer
may, by written notice to the Administrative Agent and Borrower in accordance
with Article XIV, designate replacement or additional Lending Installations
through which Loans will be made by it and its participation in any LC
Obligations and the LC Issuer may book the Letters of Credit or Letters of
Credit will be issued by it and for whose account Loan payments or payments with
respect to Letters of Credit are to be made.
2.17. Non-Receipt of Funds by the Administrative Agent.  Unless Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of Borrower, a
payment of principal, interest or fees to the Administrative Agent for the
account of the Lenders, that it does not intend to make such payment, the
Administrative Agent may assume that such payment has been made.  The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such
assumption.  If such Lender or Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (y) in the case of payment by
Borrower, the interest rate applicable to the relevant Loan.
2.18. Issuance of Letters of Credit.  Subject to the terms and conditions
hereof, the LC Issuer agrees, upon proper submission of a Letter of Credit
Application by Borrower, to issue on behalf of the Lenders from time to time
prior to the Commitment Termination Date, Letters of Credit for the account of
Borrower.  The Letters of Credit shall have an expiration date not later than
the earlier of (i) one year after the date of issuance or (ii) five Business
Days prior to the Commitment Termination Date.  The LC Obligations at any time
outstanding shall not exceed the lesser of (a) $50,000,000, or (b) the Aggregate
Commitment less outstanding Revolving Loan Advances less outstanding Swingline
Advances.  The amount of any Letter of Credit outstanding at any time for all
purposes hereof shall be the maximum amount which could be drawn thereunder
under any circumstances from and after the date of determination.  Each Letter
of Credit issued pursuant to this Agreement and each unreimbursed drawing
thereunder shall count as usage of the Commitments by the amount of such Letter
of Credit outstanding and each unreimbursed drawing thereunder unless and until
such Letter of Credit expires by its terms or otherwise terminates or the amount
of a drawing thereunder is reimbursed.  Each such Letter of Credit shall be
issued pursuant to a Letter of Credit Application and the Master Letter of
Credit Agreement and shall conform to the general requirements of the LC Issuer
for the issuance of such credits, as to form and substance, shall be subject to
the Uniform Customs and Practices for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500, or the International
Standby Practices, International Chamber of Commerce Publication No. 590, as
applicable, and shall be a letter of credit which the LC Issuer may lawfully
issue.  If and to the extent a drawing is at any time made under any Letter of
Credit, the LC Issuer shall give notice on the day of such drawing to Borrower,
the Administrative Agent and the other Lenders of such drawing and Borrower
agrees to pay to the LC Issuer immediately and unconditionally upon demand for
reimbursement, in lawful money of the United States, an amount equal to each
amount which shall be so drawn, together with interest from the date of such
drawing to and including the date such payment is reimbursed to the LC Issuer or
converted to Revolving Loans as provided herein at a variable rate per annum
equal to the Floating Rate.  All such interest shall be calculated on the basis
of the actual number of days elapsed and a 360-day year.  In the event that a
drawing under any Letter of Credit is not reimbursed by Borrower by 11:00 A.M.
(Chicago time) on the first Business Day after such notice to Borrower, the LC
Issuer shall promptly notify the Administrative Agent and the Lenders by 12:00
noon (Chicago time) that Advances under the Commitments are required to
reimburse the LC Issuer.  Borrower hereby irrevocably authorizes the Lenders to
refinance, without notice to Borrower, the reimbursement obligation of Borrower
arising out of any such drawing under any Letter of Credit into Revolving Loans
(as long as notice to the Lenders that Advances under the Commitments are
required to reimburse the LC Issuer for draws under the Letters of Credit is
received prior to the Commitment Termination Date), evidenced by the Revolving
Credit Notes and for all purposes under, on and subject to the terms and
conditions of this Agreement, but without regard to the conditions precedent to
making an Advance under the Commitments or to any requirement of this Agreement
that each Revolving Advance be in a minimum amount or multiple, provided,
however, that an Advance under the Commitments in spite of Borrower’s failure to
satisfy any conditions precedent to making an Advance shall not constitute a
waiver of any Default or Unmatured Default by the Lenders.  This Agreement and
the other Loan Documents shall supersede any terms of any Letter of Credit
Application, the Master Letter of Credit Agreement or other documents which are
inconsistent with the terms hereof or thereof.  By 2:00 P.M. (Chicago time) on
the date the Lenders have received notice that Advances under the Commitments
are required to reimburse the LC Issuer for draws under the Letters of Credit,
each Lender severally agrees to make its portion of the Revolving Loan then
being made by making available to the Administrative Agent, by wire transfer to
the Administrative Agent’s main office in Chicago, Illinois, the amount to be
advanced by such Lender.  By 2:30 P.M. (Chicago time) on such date, the
Administrative Agent shall reimburse the LC Issuer, but only from funds received
by the Administrative Agent, the amount paid on Letters of Credit that date, by
wire transfer.
2.19. Letters of Credit Participation.  For administrative convenience, the LC
Issuer shall issue the Letters of Credit for the account of Borrower pursuant to
the arrangements set forth herein, and, the outstanding portion of each Letter
of Credit shall be deemed to utilize a Pro Rata Share of the Commitment of each
Lender.  Upon the issuance by the LC Issuer of a Letter of Credit in accordance
with Section 2.18, the LC Issuer shall be deemed, without any further action by
any party hereto, to have unconditionally and irrevocably sold to each Lender,
and each Lender shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the LC Issuer, a
participation in such Letter of Credit and the related LC Obligations in
proportion to its Pro Rata Share, which participation shall be funded by each
Lender funding its Pro Rata Share of the Commitments upon any drawing under any
Letter of Credit not immediately reimbursed by Borrower in accordance with
Section 2.18 by making such funds available to the Administrative Agent in
accordance with Sections 2.8.1 and 2.18; and thereafter, each such Lender shall
be entitled to, and the LC Issuer or the Administrative Agent, as applicable,
shall remit to each such Lender, its respective Pro Rata Share of any amount
(including any interest thereon) received by the LC Issuer or the Administrative
Agent, as applicable, in reimbursement of such drawing.  The LC Issuer shall
furnish to such Lenders, each time any Letter of Credit either is issued or
drawn under (whether in whole or in part), such information with respect to the
Letters of Credit as any Lender may reasonably request from time to time.  The
obligations of the Lenders to fund their respective Pro Rata Share of a
Revolving Advance for reimbursement of a draw under a Letter of Credit shall be
irrevocable and not subject to counterclaim, set-off or other defense or any
other qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances (other than in the case
of gross negligence or willful misconduct of the LC Issuer):
(a) Any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;
(b) The existence of any claim, set-off, defense or other right which Borrower
may have at any time against a beneficiary named in such Letter of Credit, any
transferee of such Letter of Credit (or any Person for whom any such transferee
may be acting), the Administrative Agent, the LC Issuer, any Lender, or other
Person, whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between Borrower and the beneficiary named in any such
Letter of Credit);
(c) Any draft, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(d) The surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
(e) The occurrence of any Default or Unmatured Default.
2.20. Compensation for Letters of Credit.
2.20.1. Letter of Credit Fees.  Borrower shall pay to the Administrative Agent,
for the ratable benefit of the Lenders in accordance with their Pro Rata Shares
(i) Letter of Credit fees equal to the Applicable Margin for Eurodollar Advances
per annum of the undrawn stated amount of each standby Letter of Credit, payable
in arrears and (ii) Letter of Credit fees on the face amount of each commercial
Letter of Credit based on the LC Issuer’s then current standard fee schedule,
payable at the time of issuance.  The Letter of Credit fees will be allocated
among the Lenders in accordance with their respective Pro Rata Shares and will
be remitted to the other Lenders by the Administrative Agent on the first day of
each calendar quarter with respect to Letters of Credit issued during the
preceding calendar quarter.  In addition, the LC Issuer shall be entitled to
charge Borrower and retain for its own account a servicing fee of one-eighth
percent (1/8%) per annum of each standby Letter of Credit and the LC Issuer’s
standard servicing fee for each commercial Letter of Credit and a negotiating
fee of one-eighth percent (1/8%) for drafts of Letters of Credit presented for
payment.  The Applicable Margin for Eurodollar Advances and the other per annum
fees payable under this Section 2.20 shall be calculated on the basis of the
actual number of days elapsed and a 360-day year.  Borrower authorizes the LC
Issuer to collect such fees by deducting the amount thereof from the deposit
account of Borrower.
2.20.2. Additional Letter of Credit Fees.  In addition to the foregoing Letter
of Credit fees, Borrower shall pay to the LC Issuer, for the LC Issuer’s own
account, the LC Issuer’s reasonable and customary costs of issuing, servicing
and negotiating draws under letters of credit.
2.21. Reimbursement of Letters of Credit.  The obligation of Borrower to
reimburse any drawing under any Letter of Credit shall be absolute,
unconditional and irrevocable and shall be paid and performed strictly in
accordance with the terms of this Agreement under all circumstances, other than
in the case of gross negligence or willful misconduct of the Administrative
Agent, the LC Issuer or a Lender, including, without limitation, the following:
(a) Any lack of validity or enforceability of any Letter of Credit, or any Loan
Document;
(b) Any amendment or waiver of or consent to departure from the terms of any
Letter of Credit, or any Loan Document;
(c) The existence of any claim, set-off, defense or other right which Borrower
may have at any time against the beneficiary or any Letter of Credit, any
transferee of any Letter of Credit, the Lenders, the LC Issuer, the
Administrative Agent or any other Person, whether in connection with the Loan
Documents, such Letter of Credit, or any unrelated transaction;
(d) Any statement, draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;
(e) The surrender or impairment of any security for the performance or
observance of the terms of the Loan Documents or such Letter of Credit; or
(f) Any circumstance, happening or admission whatsoever, whether or not similar
to any of the foregoing, including, without limitation, those matters described
below.
The beneficiaries of each Letter of Credit shall be deemed to be the agents of
Borrower, and except as expressly set forth herein, Borrower assumes all risks
for their acts, omissions, or misrepresentations.  Neither the LC Issuer nor any
of its Affiliates or correspondents shall be responsible for (a) the validity,
sufficiency, truthfulness or genuineness of any document required to draw under
the Letters of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, fraudulent or forged, (b) the failure of any
draft to bear reference or adequate reference to such Letter of Credit or
failure of any Person to note the amount of any draft on such Letter of Credit
or to surrender or take up such Letter of Credit or (c) errors, omissions,
interruptions, or delays in transmission or delivery of any messages or
documents, provided, however, that Borrower shall have a claim against the LC
Issuer, and the LC Issuer shall be liable to Borrower, to the extent of any
compensatory, as opposed to consequential, damages suffered by Borrower which
Borrower proves were caused by (i) the LC Issuer’s failure to act in good faith
or to observe general banking usage in connection with the Letter of Credit or
failure to examine documents presented under such Letter of Credit with care to
determine whether they comply with the terms of such Letter of Credit (it being
understood that the LC Issuer assumes no liability or responsibility for the
genuineness, falsification or effect of any document which appears on such
examination to be regular on its face) or (ii) the gross negligence or willful
misconduct of the LC Issuer.  Without limiting the generality of the foregoing,
Borrower agrees that any action taken by the LC Issuer or any of its Affiliates
or correspondents under or in connection with any Letter of Credit, if taken in
good faith and without gross negligence, shall be binding upon Borrower and
shall not put the LC Issuer or any such Affiliates or correspondents under any
such resulting liability to Borrower.  The LC Issuer shall not be liable for
action or failure to take action under or in connection with any Letter of
Credit except for any such action or failure to take action which constitutes
gross negligence or willful misconduct.  The LC Issuer shall not be liable for
consequential damages in connection with any Letter of Credit.  The LC Issuer is
expressly hereby authorized to honor any request for payment which is made under
or in compliance with the terms of any Letter of Credit without regard to, and
without any duty on its part to inquire into, the existence of any disputes or
controversies between Borrower and any beneficiary of any Letter of Credit or
any other Person or into respective rights, duties or liabilities of any of them
or whether any facts or occurrences represented in any of the documents
presented under any Letter of Credit are true and correct.  No Person, other
than the parties hereto, shall have any rights of any nature under this
Agreement or by reason hereof.  In no event shall the LC Issuer’s reliance and
payment against documents presented under a Letter of Credit appearing on its
face to substantially comply with the terms thereof be deemed to constitute
gross negligence or willful misconduct.
2.22. Use of Proceeds.  The proceeds of Advances under the Revolving Loans shall
be used for general corporate purposes not prohibited by this Agreement.  The
proceeds of Advances under the Swingline shall be used for general corporate
purposes not prohibited by this Agreement.
2.23. Increases in Aggregate Commitment.  So long as no Default or Unmatured
Default exists or would result therefrom, Borrower may, from time to time, by
means of a letter delivered to the Administrative Agent substantially in the
form of Exhibit F, and acknowledged by Guarantor, request that the Aggregate
Commitment be increased to up to $330,000,000 (less the amount of any previous
reductions of the Aggregate Commitment pursuant to Section 2.5 above) by (a)
increasing the Commitment of one or more Lenders that have agreed to such
increase and/or (b) adding one or more commercial banks or other Persons as a
party hereto (each an “Additional Lender”) with a Commitment in an amount agreed
to by any such Additional Lender; provided that no Additional Lender shall be
added as a party hereto without the written consent of the Administrative Agent
(which shall not be unreasonably withheld).  Any increase in the Aggregate
Commitment pursuant to this Section 2.23 shall, subject to the satisfaction of
the conditions precedent referred to below, be effective three Business Days
after the date on which the Administrative Agent has received and accepted the
applicable increase letter in the form of Annex 1 to Exhibit F (in the case of
an increase in the Commitment of an existing Lender) or assumption letter in the
form of Annex 2 to Exhibit F (in the case of the addition of an Additional
Lender).  The effectiveness of each such increase to the Aggregate Commitment
shall be subject to the conditions precedent that the Administrative Agent shall
have received each of the following documents, each dated the effective date of
such increase (or such other date as shall be reasonably acceptable to the
Administrative Agent): (a) certified copies of resolutions of the board of
directors of Borrower approving such increase to the Aggregate Commitment, in
form and substance reasonably acceptable to the Administrative Agent, and (b)
such other documents, opinions of counsel and certificates as the Administrative
Agent may reasonably request, each in form and substance reasonably acceptable
to the Administrative Agent.  The Administrative Agent shall promptly notify
Borrower and the Lenders of the effectiveness of any increase in the amount of
the Aggregate Commitment pursuant to this Section 2.23 and of the Commitment of
each Lender after giving effect thereto.  Borrower acknowledges that, in order
to maintain Advances in accordance with each Lender’s pro rata share of all
outstanding Advances prior to any increase in the Aggregate Commitment pursuant
to this Section 2.23, a reallocation of the Commitments as a result of a
non-pro-rata increase in the Aggregate Commitment may require prepayment of all
or portions of certain Advances on the date of such increase (and any such
prepayment shall be subject to the provisions of Section 3.4).
2.24. Extension of Commitment Termination Date.
2.24.1. Borrower may request a one year extension of the then-scheduled
Commitment Termination Date by submitting a request for an extension to the
Administrative Agent (an “Extension Request”) no more than 90 days prior to any
anniversary of the date of this Agreement; provided that Borrower may make no
more than two such requests.  Any Extension Request shall specify the date
(which must be at least 30 days after the Extension Request is delivered to the
Administrative Agent) as of which the Lenders must respond to such Extension
Request (the “Response Date”).  Promptly upon receipt of an Extension Request,
the Administrative Agent shall notify each Lender of the contents thereof.  Each
Lender shall, not later than the Response Date for any Extension Request,
deliver a written response to the Administrative Agent approving or rejecting
such Extension Request (and any Lender that fails to deliver such a response by
the Response Date shall be deemed to have rejected such Extension Request).  If
Lenders that have Pro Rata Shares of more than 50% approve an Extension Request
(which approval shall be at the sole discretion of each Lender), then the
scheduled Commitment Termination Date for each such approving Lender shall be
extended to the date that is one year after the previously scheduled Commitment
Termination Date (but the scheduled Commitment Termination Date for each other
Lender shall remain unchanged).  If Lenders that have Pro Rata Shares of 50% or
more reject an Extension Request, then the Commitment Termination Date for all
Lenders shall remain unchanged.
2.24.2. If a Lender does not approve an Extension Request (any such Lender, a
“Non-Consenting Lender”), Borrower may elect to replace such Non-Consenting
Lender as a Lender party to this Agreement, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement,
another bank or other entity reasonably satisfactory to Borrower, the LC Issuer
and the Administrative Agent shall enter into an assignment agreement
substantially in the form of Exhibit E in compliance with the requirements of
Section 12.3.
2.24.3. Notwithstanding the foregoing, no extension of the Commitment
Termination Date pursuant to this Section 2.24 shall become effective as to any
Lender unless (a) no Default or Unmatured Default shall have occurred and be
continuing as of the date of such extension; and (b) the representations and
warranties in Article V shall be true and correct as of the date of such
extension (except to the extent that any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such specific date).
ARTICLE III

YIELD PROTECTION; TAXES
3.1. Yield Protection.  If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or the LC
Issuer or applicable Lending Installation with any request or directive (whether
or not having the force of law) of any such authority, central bank or
comparable agency:
(i)  
subjects any Lender or any applicable Lending Installation or the LC Issuer to
any Taxes, or changes the basis of taxation of payments (other than with respect
to Excluded Taxes) to any Lender or the LC Issuer in respect of its Eurodollar
Loans, Letters of Credit or participations therein, or

(ii)  
imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurodollar
Advances), or

(iii)  
imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining its Eurodollar Loans, or of issuing or participating in
Letters of Credit, or reduces any amount receivable by any Lender or any
applicable Lending Installation or the LC Issuer in connection with its
Eurodollar Loans, Letters of Credit or participations therein, or requires any
Lender or any applicable Lending Installation or the LC Issuer to make any
payment calculated by reference to the amount of Eurodollar Loans, Letters of
Credit or participations therein held or interest or fees received by it, by an
amount deemed material by such Lender, or the LC Issuer, as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment, or of issuing or
participating in Letters of Credit, or to reduce the return received by such
Lender or applicable Lending Installation or the LC Issuer, as the case may be,
in connection with such Eurodollar Loans, Commitment or Letters of Credit or
participations therein, then, within 15 days of demand by such Lender or the LC
Issuer, as the case may be, Borrower shall pay such Lender or the LC Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the LC Issuer, as the case may be, for such increased cost or
reduction in amount received.
3.2. Changes in Capital Adequacy Regulations.  If a Lender or the LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or the LC Issuer, any Lending Installation of such Lender or the LC
Issuer or any corporation controlling such Lender or the LC Issuer is increased
as a result of a Change, then, within 15 days of demand by such Lender or the LC
Issuer, Borrower shall pay such Lender or the LC Issuer the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender or the LC Issuer determines is attributable
to this Agreement, its Loans, Letters of Credit (or participations therein) or
its Commitment to make Loans and issue or participate in Letters of Credit, as
the case may be, hereunder (after taking into account such Lender’s or the LC
Issuer’s policies as to capital adequacy).  “Change” means (i) any change after
the date of this Agreement in the Risk-Based Capital Guidelines or (ii) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation or directive (whether or not
having the force of law) after the date of this Agreement which affects the
amount of capital required or expected to be maintained by any Lender or the LC
Issuer or any Lending Installation or any corporation controlling any Lender or
the LC Issuer.  “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.
3.3. Availability of Types of Advances.  If (i) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (ii) the Required Lenders determine that (a)
deposits of a type and maturity appropriate to match fund Eurodollar Advances
are not available or (b) the interest rate applicable to a Type of Advance does
not accurately reflect the cost of making or maintaining such Advance, then the
Administrative Agent shall suspend the availability of the affected Type of
Advance and, in the case of clause (i), require any affected Eurodollar Advances
to be repaid or converted to Floating Rate Advances, subject to the payment of
any funding indemnification amounts required by Section 3.4.
3.4. Funding Indemnification.  If any payment of a Eurodollar Advance occurs on
a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by Borrower for any reason other than default by the
Lenders, Borrower will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Advance.
3.5. Taxes.
(i)  
All payments by Borrower to or for the account of any Lender, the LC Issuer or
the Administrative Agent hereunder or under any Note or Letter of Credit
Application shall be made free and clear of and without deduction for any and
all Taxes.  If Borrower shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder to any Lender, the LC Issuer or the
Administrative Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender, the LC Issuer or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (b) Borrower shall
make such deductions, (c) Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within 30 days after such payment is made.

(ii)  
In addition, Borrower hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Letter
of Credit Application or from the execution or delivery of, or otherwise with
respect to, this Agreement or any Note or Letter of Credit Application (“Other
Taxes”).

(iii)  
Borrower hereby agrees to indemnify the Administrative Agent, the LC Issuer and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent, the LC Issuer or such Lender and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto.  Payments due under this indemnification shall be made
within 30 days of the date the Administrative Agent, the LC Issuer or such
Lender makes demand therefor pursuant to Section 3.6.

(iv)  
To the extent permitted by applicable law, each Lender that is not a United
States person within the meaning of Code section 7701(a)(30) (a “Non-U.S.
Lender”) shall deliver to Borrower and the Administrative Agent on or prior to
the date hereof (or in the case of a Lender that is a Purchaser, on the date of
such assignment to such Lender) two accurate and complete original signed copies
of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable form
prescribed by the IRS) certifying to such Lender’s entitlement to a complete
exemption from, or a reduced rate in, United States withholding tax on interest
payments to be made hereunder or any Loan.  If a Lender that is a Non-U.S.
Lender is claiming a complete exemption from withholding on interest pursuant to
Sections 871(h) or 881(c) of the Code, the Lender shall deliver (along with two
accurate and complete original signed copies of IRS Form W-8BEN) a certificate
in form and substance reasonably acceptable to Agent (any such certificate, a
“Withholding Certificate”).  In addition, each Lender that is a Non-U.S. Lender
agrees that from time to time after the date hereof, (or in the case of a Lender
that is a Purchaser, after the date of the assignment to such Lender), when a
lapse in time (or change in circumstances occurs) renders the prior certificates
hereunder obsolete or inaccurate in any material respect, such Lender shall, to
the extent permitted under applicable law, deliver to Borrower and the
Administrative Agent two new and accurate and complete original signed copies of
an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable
forms prescribed by the IRS), and if applicable, a new Withholding Certificate,
to confirm or establish the entitlement of such Lender or the Administrative
Agent to an exemption from, or reduction in, United States withholding tax on
interest payments to be made hereunder or any Loan.

(v)  
Each Lender that is not a Non-U.S. Lender (other than any such Lender which is
taxed as a corporation for U.S. federal income tax purposes) shall provide two
properly completed and duly executed copies of IRS Form W-9 (or any successor or
other applicable form) to Borrower and the Administrative Agent certifying that
such Lender is exempt from United States backup withholding tax.  To the extent
that a form provided pursuant to this Section 3.5(v) is rendered obsolete or
inaccurate in any material respects as result of change in circumstances with
respect to the status of a Lender, such Lender shall, to the extent permitted by
applicable law, deliver to Borrower and the Administrative Agent revised forms
necessary to confirm or establish the entitlement to such Lender’s or Agent’s
exemption from United States backup withholding tax.

(vi)  
For any period during which a Lender has failed to provide Borrower with an
appropriate form pursuant to clause (iv) or (v), above (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Lender shall not be entitled to indemnification under this
Section 3.5 with respect to Taxes imposed by the United States; provided that,
should a Lender which is otherwise exempt from or subject to a reduced rate of
withholding tax become subject to Taxes because of its failure to deliver a form
required under clause (iv) or (v), above, Borrower shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.

(vii)  
Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or any Note pursuant to the law of
any relevant jurisdiction or any treaty shall deliver to Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.

(viii)  
Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 3.5) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by Borrower pursuant to this Section 3.5, whether or not
such Taxes or related liabilities were correctly or legally asserted.  This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.

(ix)  
If the IRS or any other governmental authority of the United States or any other
country or any political subdivision thereof asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or
properly completed, because such Lender failed to notify the Administrative
Agent of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax, withholding therefor, or otherwise, including
penalties and interest, and including taxes imposed by any jurisdiction on
amounts payable to the Administrative Agent under this subsection, together with
all costs and expenses related thereto (including attorneys’ fees and time
charges of attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent).  The obligations of the Lenders under
this Section 3.5(ix) shall survive the payment of the Obligations and
termination of this Agreement.

3.6. Lender Statements; Survival of Indemnity.  To the extent reasonably
possible and upon the request of Borrower, each Lender shall designate an
alternate Lending Installation with respect to its Eurodollar Loans to reduce
any liability of Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to
avoid the unavailability of Eurodollar Advances under Section 3.3, so long as
such designation is not, in the judgment of such Lender, disadvantageous to such
Lender.  Each Lender shall deliver a written statement of such Lender to
Borrower (with a copy to the Administrative Agent) as to the amount due, if any,
under Section 3.1, 3.2, 3.4 or 3.5.  Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on Borrower in the absence of
manifest error.  Determination of amounts payable under such Sections in
connection with a Eurodollar Loan shall be calculated as though each Lender
funded its Eurodollar Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not.  Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by Borrower of
such written statement.  The obligations of Borrower under Sections 3.1, 3.2,
3.4 and 3.5 shall survive payment of the Obligations and termination of this
Agreement.
3.7. Replacement of Lenders.  If the Borrower is required to pay any additional
amount to any Lender or any governmental authority for the account of any Lender
pursuant to Section 3.5, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.3), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent and the LC Issuer, which consents
shall not unrea­sonably be withheld or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in Letters of Credit, LC Obligations and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) such assignment will result in a reduction in payments made under
Section 3.5.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such  assignment
and delegation cease to apply.
ARTICLE IV
CONDITIONS PRECEDENT
4.1. Initial Credit Extension.  The Lenders and the LC Issuer shall not be
required to make the initial Credit Extension hereunder unless Borrower has
furnished to the Administrative Agent (with sufficient copies for the Lenders,
in the case of all documents):
(i)  
Copies of the articles or certificate of incorporation of Borrower and
Guarantor, together with all amendments, and a certificate of existence, each
certified by the appropriate governmental officer in its jurisdiction of
incorporation.

(ii)  
Copies, certified by the Secretary or Assistant Secretary of Borrower and
Guarantor, of its by-laws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents.

(iii)  
An incumbency certificate, executed by the Secretary or Assistant Secretary of
Borrower and Guarantor, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of Borrower and
Guarantor authorized to sign the Loan Documents, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by Borrower or Guarantor.

(iv)  
A certificate, signed by the chief financial officer or treasurer of Borrower,
stating that on the initial Borrowing Date no Default or Unmatured Default has
occurred and is continuing.

(v)  
A written opinion of Borrower’s and Guarantor’s counsel, addressed to the
Administrative Agent, the Lenders and LC Issuer in the form approved by the
Administrative Agent.

(vi)  
Revolving Credit Notes payable to the order of each of the Lenders and the
Credit Note payable to the order of LaSalle.

(vii)  
Written money transfer instructions, in substantially the form of Exhibit D,
addressed to the Administrative Agent and signed by an Authorized Officer,
together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested.

(viii)  
The insurance certificate described in Section 5.18.

(ix)  
The fees due and payable in accordance with the Fee Letters.

(x)  
Evidence that the Existing Credit Agreement has been terminated, and that all
amounts outstanding thereunder have been paid in full.

(xi)  
Such other documents as any Lender or its counsel may have reasonably requested.

4.2. Each Credit Extension.  The Lenders and the LC Issuer shall not (except as
otherwise set forth in Section 2.3 with respect to Revolving Loan Advances for
the purpose of repaying Swingline Advances) be required to make any Credit
Extension, unless on the applicable Borrowing Date:
(i)  
There exists no Default or Unmatured Default.

(ii)  
The representations and warranties contained in Article V are true and correct
as of such Borrowing Date except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date; provided that this Section 4.2(ii) shall not apply to the
representations and warranties set forth in Section 5.5, clause (i) of the first
sentence of Section 5.7, the second sentence of Section 5.7 and Section 5.16.

Each Borrowing Notice or Letter of Credit Application with respect to each such
Credit Extension shall constitute a representation and warranty by Borrower that
the conditions contained in Sections 4.2(i) and (ii) have been satisfied.  Any
Lender or the LC Issuer may require a duly completed compliance certificate in
substantially the form of Exhibit C as a condition to making a Credit Extension.
ARTICLE V

REPRESENTATIONS AND WARRANTIES
Each of Borrower and Guarantor represents and warrants to the Lenders that:
5.1. Existence and Standing.  Each of Guarantor, Borrower and each Subsidiary of
Borrower is a corporation, partnership (in the case of Subsidiaries only) or
limited liability company duly incorporated or organized, as the case may be,
validly existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.
5.2. Authorization and Validity.  Each of Borrower and Guarantor has the power
and authority and legal right to execute and deliver the Loan Documents to which
it is a party and to perform its obligations thereunder.  The execution and
delivery by each of Borrower and Guarantor of the Loan Documents to which it is
a party and the performance of its obligations thereunder have been duly
authorized by proper corporate proceedings, and the Loan Documents to which each
of Borrower and Guarantor is a party constitute legal, valid and binding
obligations of Borrower and Guarantor enforceable against Borrower and Guarantor
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
5.3. No Conflict; Government Consent.  Neither the execution or delivery by
Borrower and Guarantor of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on Borrower, Guarantor or any of
their Subsidiaries, (ii) Borrower’s, Guarantor’s or any of their Subsidiary’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which Borrower, Guarantor or any of their
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of
Borrower, Guarantor or a Subsidiary pursuant to the terms of any such indenture,
instrument or agreement.  No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by Borrower,
Guarantor or any of their Subsidiaries, is required to be obtained by Borrower,
Guarantor or any of their Subsidiaries in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by Borrower of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents.
5.4. Financial Statements.  The December 31, 2004 consolidated financial
statements of Guarantor and its Subsidiaries heretofore delivered to the Lenders
were prepared in accordance with generally accepted accounting principles in
effect on the date such statements were prepared and fairly present the
consolidated financial condition and operations of Guarantor and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended.
5.5. Material Adverse Change.  Since December 31, 2004 there has been no change
in the business, Property, prospects, condition (financial or otherwise) or
results of operations of Guarantor and its Subsidiaries which could reasonably
be expected to have a Material Adverse Effect.
5.6. Taxes.  Guarantor and its Subsidiaries have filed all United States federal
tax returns and all other tax returns which are required to be filed and have
paid all taxes due pursuant to said returns or pursuant to any assessment
received by Guarantor or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided in accordance with Agreement Accounting Principles and as to which no
Lien exists.  The Federal income tax liabilities of Indiana Energy, Inc., and
its Subsidiaries, a predecessor of Guarantor, and SIGCORP, Inc., and its
Subsidiaries, a predecessor of Guarantor, have been finally determined (whether
by reason of completed audits or the statute of limitations having run) for all
fiscal years up to and including the fiscal years ended March 31, 2000 and
December 31, 1999, respectively.  No tax Liens have been filed and no claims are
being asserted with respect to any such taxes.  The charges, accruals and
reserves on the books of Guarantor and its Subsidiaries in respect of any taxes
or other governmental charges are adequate.
5.7. Litigation and Contingent Obligations.  Except as set forth on Schedule
5.7, there is no litigation, arbitration, governmental investigation, proceeding
or inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting Guarantor or any of its Subsidiaries which (i) could
reasonably be expected to have a Material Adverse Effect or (ii) seeks to
prevent, enjoin or delay the making of any Credit Extensions.  Other than any
liability incident to any litigation, arbitration or proceeding which (i) could
not reasonably be expected to have a Material Adverse Effect,  (ii) is disclosed
in the Form 10-K of Guarantor for the fiscal year ended December 31, 2004 or
(iii) is permitted by Section 6.11 or (iv) is set forth on Schedule 5.7 or
Schedule 5.14, Guarantor has no material Contingent Obligations (other than
guarantees of obligations (other than Indebtedness) of Subsidiaries, which
obligations are not prohibited by this Agreement).
5.8. Subsidiaries.  Schedule 5.8 contains an accurate list of all Subsidiaries
of Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by Borrower or other Subsidiaries.  All
of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.
5.9. ERISA.  Neither Guarantor nor any other member of the Controlled Group has
incurred, or is reasonably expected to incur, any withdrawal liability to
Multiemployer Plans that would reasonably be expected to have a Material Adverse
Effect.  Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither Guarantor nor any other member of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan.
5.10. Accuracy of Information.  No information, exhibit or report furnished by
Guarantor or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.
5.11. Regulation U.  Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of Guarantor and its Subsidiaries which
are subject to any limitation on sale, pledge, or other restriction hereunder.
5.12. Material Agreements.  Neither Guarantor nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect.  Neither Guarantor nor any Subsidiary thereof is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness.
5.13. Compliance With Laws.  Guarantor and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.
5.14. Ownership of Properties.  Except as set forth on Schedule 5.14, on the
date of this Agreement, Guarantor and its Subsidiaries will have good title,
free of all Liens other than those permitted by Section 6.15, to all of the
Property and assets reflected in Guarantor’s most recent consolidated financial
statements provided to the Administrative Agent as owned by Guarantor and its
Subsidiaries.
5.15. Plan Assets; Prohibited Transactions.  Borrower is not an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (within the meaning of Section 4975 of the Code), and
neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.
5.16. Environmental Matters.  In the ordinary course of its business, the
officers of Guarantor consider the effect of Environmental Laws on the business
of Guarantor and its Subsidiaries, in the course of which they identify and
evaluate potential risks and liabilities accruing to Guarantor due to
Environmental Laws.  On the basis of this consideration, Guarantor has concluded
that, except as set forth on Schedule 5.16, Environmental Laws cannot reasonably
be expected to have a Material Adverse Effect.  Except as set forth on Schedule
5.16, neither Guarantor nor any of its Subsidiaries has received any notice to
the effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.
5.17. Investment Company Act.  Neither Guarantor nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
5.18. Insurance.  The certificate signed by the President, Chief Financial
Officer, Secretary or Treasurer of Borrower, that attests to the existence and
adequacy of, and summarizes, the property and casualty insurance program carried
by Borrower with respect to itself and its Subsidiaries and that has been
furnished by Borrower to the Administrative Agent and the Lenders, is complete
and accurate.  This summary includes the insurer’s or insurers’ name(s), policy
number(s), expiration date(s), amount(s) of coverage, type(s) of coverage,
exclusion(s), and deductibles.  This summary also includes similar information,
and describes any reserves, relating to any self-insurance program that is in
effect.
5.19. Solvency.
(a) Immediately after the consummation of the transactions to occur on the date
hereof and immediately following the making of each Loan, if any, made on the
date hereof and after giving effect to the application of the proceeds of such
Loans, (a) the fair value of the assets of Guarantor and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
subordinated, contingent or otherwise, of Guarantor and its Subsidiaries on a
consolidated basis; (b) the present fair saleable value of the property of
Guarantor and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of Guarantor and its
Subsidiaries on a consolidated basis on their debts and other liabilities,
subordinated, continent or otherwise, as such debts and other liabilities become
absolute and matured; (c) Guarantor and its Subsidiaries on a consolidated basis
will be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (d)
Guarantor and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted after the date hereof.
(b) Guarantor does not intend to, or to permit any of its Subsidiaries to, and
does not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.
5.20. Public Utility Holding Company Act.  Neither Borrower nor any Subsidiary
is a “holding company” or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended, and the Form U-3A-2/A of Guarantor filed with the Securities and
Exchange Commission on August 23, 2004 was filed in good faith.
5.21. Reportable Transaction.  Borrower does not intend to treat the Advances
and related transactions as being a “reportable transaction” (within the meaning
of Treasury Regulation Section 1.6011-4).  In the event Borrower determines to
take any action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof.
5.22. Existing Credit Agreement.  All indebtedness under the Existing Credit
Agreement has been repaid in full, all commitments thereunder have been
terminated and such agreement and other related loan documents have been
terminated.
ARTICLE VI

COVENANTS
Until the Obligations are paid in full, and so long as any Commitment is
outstanding, unless the Required Lenders shall otherwise consent in writing:
6.1. Financial Reporting.  Guarantor will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and Guarantor and/or Borrower
will furnish to the Lenders:
(i)  
Within 90 days after the close of each of its fiscal years, (a) an unqualified
audit report certified by independent certified public accountants acceptable to
the Lenders, prepared in accordance with Agreement Accounting Principles on a
consolidated basis for Guarantor and its Subsidiaries, including balance sheets
as of the end of such period, related statements of income and retained
earnings, and a statement of cash flows, accompanied by any management letter
prepared by said accountants and (b) unaudited financial statements for Borrower
and its Subsidiaries, prepared in accordance with Agreement Accounting
Principles on a consolidated basis for Borrower and its Subsidiaries, including
balance sheets as of the end of such period, related profit and loss and
reconciliation of surplus statements and a statement of cash flows.

(ii)  
Within 45 days after the close of the first three quarterly periods of each of
its fiscal years, for Guarantor and its Subsidiaries either (i) a consolidated
unaudited balance sheet as at the close of each such period and consolidated
statements of income and retained earnings and a statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by Guarantor’s chief financial officer or (ii) if Guarantor is then a
“registrant” within the meaning of Rule 1-01 of Regulation S-X of the Securities
and Exchange Commission and required to file a report on Form 10-Q with the
Securities and Exchange Commission, a copy of Guarantor’s report on Form 10-Q
for such quarterly period.

(iii)  
Together with the financial statements required under Sections 6.1(i) and (ii),
a compliance certificate in substantially the form of Exhibit C signed by its
Chief Financial Officer or Treasurer showing the calculations necessary to
determine compliance with this Agreement and stating that No Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof.

(iv)  
As soon as possible and in any event within 10 days after Borrower knows that
any Reportable Event has occurred with respect to any Plan, a statement, signed
by the chief financial officer of Borrower, describing said Reportable Event and
the action which Borrower proposes to take with respect thereto.

(v)  
As soon as possible and in any event within 10 days after receipt by Borrower, a
copy of (a) any notice or claim to the effect that Borrower or any of its
Subsidiaries is or may be liable to any Person as a result of the release by
Borrower, any of its Subsidiaries, or any other Person of any toxic or hazardous
waste or substance into the environment, and (b) any notice alleging any
violation of any federal, state or local environmental, health or safety law or
regulation by Borrower or any of its Subsidiaries, which, in either case, could
reasonably be expected to have a Material Adverse Effect.

(vi)  
Promptly upon the furnishing thereof to the shareholders of Guarantor, copies of
all financial statements, reports and proxy statements so furnished.

(vii)  
Promptly upon the filing thereof, copies of all registration statements (other
than registration statements on Form S-8 or any successor form thereto and other
than registration statements relating to shares to be issued under a dividend
reinvestment plan) and annual, quarterly, monthly or other regular reports which
Guarantor or any of its Subsidiaries files with the Securities and Exchange
Commission.

(viii)  
Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to clause (i), (ii), (vi) or (vii)
above may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which Borrower posts such documents, or
provides a link thereto, on a website on the internet at a website address
previously specified to the Administrative Agent and the Lenders; or (ii) on
which such documents are posted on Borrower’s behalf on IntraLinks or another
relevant website, if any, to which each of the Administrative Agent and each
Lender has access; provided that (x) upon request of the Administrative Agent or
any Lender, Borrower shall deliver paper copies of such documents to the
Administrative Agent or such Lender (until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender) and (y)
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any documents.  The
Administrative Agent shall have no obligation to request the delivery of, or to
maintain copies of, the documents referred to above or to monitor compliance by
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
6.2. Use of Proceeds.  Use the proceeds of the Advances solely for the purposes
herein described.  Each of Borrower and Guarantor will not, nor will it permit
any Subsidiary to, use any of the proceeds of the Credit Extensions to purchase
or carry any “margin stock” (as defined in Regulation U) which is subject to any
limitation on sale, pledge, or other restriction hereunder.
6.3. Notice of Default.  Each of Borrower and Guarantor will, and will cause
each Subsidiary to, give notice in writing to the Lenders of the occurrence of
any Default or Unmatured Default and of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect,
in each case promptly after any officer of Borrower or Guarantor obtains
knowledge thereof.
6.4. Conduct of Business.  Each of Borrower and Guarantor will, and will cause
each Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same or reasonably related fields of enterprise
as it is presently conducted and do all things necessary to remain duly
incorporated or organized, validly existing and (to the extent such concept
applies to such entity) in good standing as a domestic corporation, partnership
or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted.
6.5. Taxes.  Each of Borrower and Guarantor will, and will cause each Subsidiary
to, timely file complete and correct United States federal and applicable
foreign, state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles.
6.6. Insurance.  Each of Borrower and Guarantor will, and will cause each
Subsidiary to, maintain with financially sound and reputable insurance companies
insurance on all their Property in such amounts and covering such risks as is
consistent with sound business practice, and Borrower will furnish to any Lender
upon request full information as to the insurance carried.
6.7. Compliance with Laws.
(a) Each of Borrower and Guarantor will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws, except where such noncompliance, singly or in the aggregate,
could not have a Material Adverse Effect.
(b) Without limiting clause (a) above, each of Borrower and Guarantor will, and
will cause each Subsidiary to, ensure that no person who owns a controlling
interest in or otherwise controls Borrower, Guarantor or a Subsidiary is or
shall be (i) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control (“OFAC”), Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders.
(c) Without limiting clause (a) above, each of Borrower and Guarantor will, and
will cause each Subsidiary to, comply with the Bank Secrecy Act (“BSA”) and all
other applicable anti-money laundering laws and regulations.
6.8. Maintenance of Properties.  Each of Borrower and Guarantor will, and will
cause each Subsidiary to, do all things necessary to maintain, preserve, protect
and keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times,
except where such failure, to maintain, singly or in the aggregate, could not
have a Material Adverse Effect.
6.9. Inspection.  Each of Borrower and Guarantor will, and will cause each of
their respective Subsidiaries to, permit the Administrative Agent and the
Lenders, by their respective representatives and agents, to inspect any of the
Property, books and financial records of Borrower, Guarantor and each
Subsidiary, to examine and make copies of the books of accounts and other
financial records of Borrower, Guarantor and each Subsidiary, and to discuss the
affairs, finances and accounts of Borrower, Guarantor and each Subsidiary with,
and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or any Lender may
designate.
6.10. Dividends.  Borrower will not, nor will it permit any Subsidiary to,
declare or pay any dividends or make any distributions on its capital stock
(other than dividends payable in its own capital stock) or redeem, repurchase or
otherwise acquire or retire any of its capital stock at any time outstanding;
except that any Subsidiary may declare and pay dividends or make distributions
to Borrower or to a Wholly-Owned Subsidiary of Borrower.
6.11. Indebtedness.  Each of Borrower and Guarantor will not, nor will it permit
any Subsidiary (excluding Vectren Utility Holdings, Inc. and its Subsidiaries on
the date hereof) to, create, incur or suffer to exist any Indebtedness, except:
(i)  
The Obligations.

(ii)  
Indebtedness existing on the date hereof and (A) disclosed in the Form 10-K of
Guarantor for the fiscal year ended December 31, 2004 or (B) described on
Schedule 5.14 (including, but not limited to, amounts available under
commitments related thereto but not yet drawn upon) (the “Existing
Indebtedness”) and any Indebtedness extending the maturity of, or refunding or
refinancing, such Existing Indebtedness, provided that the principal amount of
such Existing Indebtedness shall not be increased above the amount thereof
immediately prior to such extension, refunding or refinancing (including, but
not limited to, amounts available under commitments related thereto but not yet
drawn upon), and the direct and contingent obligors therefor shall not be
changed, as a result of or in connection with such extension, refunding or
refinancing.

(iii)  
Indebtedness not exceeding $300,000,000 in the aggregate outstanding at any
time.

(iv)  
Indebtedness of (a) Guarantor or Borrower owing to any Subsidiary of Guarantor
or Subsidiary of Borrower or (b) any Subsidiary of Guarantor or Borrower owing
to Guarantor or Borrower or any of their Subsidiaries (collectively,
“Intercompany Indebtedness”).

(v)  
Indebtedness incurred with respect to Financial Contracts that are (A) entered
into by Borrower, Guarantor or a Subsidiary of Borrower or Guarantor consistent
with such Person’s past practices and in the ordinary course of such Person’s
business and (B) not entered into for speculative purposes.

(vi)  
Indebtedness of a Person existing on the date the Person becomes a Subsidiary of
Guarantor or Borrower, provided such Indebtedness was not incurred in
contemplation of such Person becoming a Subsidiary (“Subsidiary Existing
Indebtedness”) and any Indebtedness extending the maturity of, or refunding or
refinancing, such Subsidiary Existing Indebtedness, provided that the principal
amount of such extension, refunding or refinancing Indebtedness shall not be
increased above the amount thereof immediately prior to such extension,
refunding or refinancing and there shall not be any change in the direct and
indirect obligors thereunder.

(vii)  
Indebtedness assumed by a new Subsidiary of Guarantor (which Indebtedness is
non-recourse to Guarantor and its other Subsidiaries), in connection with the
Acquisition of assets of a Person that had theretofore been obligated on such
Indebtedness, provided such Indebtedness was not incurred by such other Person
in contemplation of such Acquisition and any Indebtedness extending the maturity
of, or refunding or refinancing, such Indebtedness, provided that the principal
amount of such extension, refunding or refinancing Indebtedness shall not be
increased above the amount thereof immediately prior to such extension,
refunding or refinancing and there shall not be any change in the direct and
indirect obligors thereunder.

(viii)  
Indebtedness of any Subsidiary of Guarantor (other than Borrower) which
Indebtedness is non-recourse to Guarantor and its other Subsidiaries.

(ix)  
Up to $125,000,000 of Indebtedness of Borrower (and guaranteed by Guarantor) to
be issued under the Note Purchase Agreement dated as of October 11, 2005 among
Borrower, Guarantor and the purchasers named therein, and any Indebtedness
extending the maturity of, or refunding or refinancing, such Indebtedness,
provided that the principal amount of such extension, refunding or refinancing
Indebtedness shall not be increased above the amount thereof immediately prior
to such extension, refunding or refinancing and there shall not be any change in
the direct and indirect obligors thereunder.

6.12. Merger.  Each of Borrower and Guarantor will not, nor will it permit any
Subsidiary to, merge or consolidate with or into any other Person, except (i) a
Subsidiary of Guarantor may merge into Guarantor or a Wholly-Owned Subsidiary of
Guarantor and (ii) provided that, both prior to and immediately after giving
effect to such merger or consolidation, no Default or Unmatured Default exists,
Borrower and Guarantor may enter into mergers (provided that (a) Borrower, or
Guarantor, as the case may be, is the surviving corporation of any such merger
or consolidation to which such Person is a party or (b) if Borrower or Guarantor
is not the surviving entity of such merger or consolidation, (x) the Person into
which Borrower or Guarantor, as the case may be, shall be merged or formed by
any such consolidation (1) shall be a corporation organized and validly existing
under the laws of the United States or any state thereof or the District of
Columbia and (2) shall assume Borrower’s or Guarantor’s, as applicable,
obligations hereunder and under the Notes in an agreement or instrument
satisfactory in form and substance to the Administrative Agent and (y) the
Moody’s Rating and the S&P Rating (each as defined in the Pricing Schedule) of
the surviving corporation in effect immediately after giving effect to such
merger or consolidation shall not be less than “Baa3” (in the case of the
Moody’s Rating) and “BBB-” (in the case of the S&P Rating)).
6.13. Sale of Assets.  Guarantor will not, nor will it permit any Subsidiary of
Guarantor to, lease, sell or otherwise dispose of its Property to any other
Person, except:
(i)  
Sales of inventory in the ordinary course of business.

(ii)  
Leases, sales or other dispositions of its Property that, together with all
other Property of Guarantor and its Subsidiaries previously leased, sold or
disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve-month period ending with the month
in which any such lease, sale or other disposition occurs, do not constitute all
or substantially all of the Property of Guarantor and its Subsidiaries.

6.14. Investments and Acquisitions.  Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, or to make any Acquisition of any
Person, except:
(i)  
Cash Equivalent Investments.

(ii)  
Investments in Subsidiaries and other Investments, in each case in existence on
the date hereof and described in Schedule 5.8.

(iii)  
Loans and advances by Borrower to Guarantor and Guarantor’s Subsidiaries.

6.15. Liens.  Each of Borrower and Guarantor will not, nor will it permit any
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of Borrower, Guarantor or any of their Subsidiaries, except:
(i)  
Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

(ii)  
Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due, and such other carriers’
warehousemen’s and mechanics’ liens that are being contested in good faith and
by appropriate proceedings and for which adequate reserves in accordance with
Agreement Accounting Principles shall have been set aside on its books.

(iii)  
Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(iv)  
Utility easements, building restrictions and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of Guarantor or its Subsidiaries.

(v)  
Liens existing on the date hereof and described in Schedule 5.14, including
extensions, renewals or replacements of any such Liens in connection with the
extension, renewal or replacement of any related Existing Indebtedness (without
any increase in the amount thereof or any change in the direct and contingent
obligors thereof); provided that in connection with the refinancing of any such
Existing Indebtedness such Liens shall extend only to the property covered by
such Liens immediately prior to such extension, renewal or replacement.

(vi)  
Liens securing Indebtedness of a Person existing on the date the Person becomes
a Subsidiary of the Guarantor or Liens on assets securing Indebtedness assumed
by the Guarantor or a Subsidiary of the Guarantor when such assets are acquired
by the Guarantor or a Subsidiary of the Guarantor, including extensions,
renewals or replacements of any such Liens, provided, however, that (i) such
Liens were not created in contemplation of such Person becoming a Subsidiary or
the acquisition of such assets and (ii) such Liens may not extend to any other
Property owned by the Guarantor or any of its Subsidiaries.

(vii)  
Liens under the Mortgage Indenture on the property of Southern Indiana Gas and
Electric Company that is subject to the Mortgage Indenture (without giving
effect to any amendments thereto after the date hereof that would expand the
description of the collateral subject to the lien thereof).

(viii)  
Liens securing Intercompany Indebtedness owing to Borrower.

(ix)  
Liens securing Indebtedness not exceeding 10% of Guarantor’s Consolidated Net
Worth in the aggregate outstanding at any time.

6.16. Affiliates.  Except as permitted by Section 6.14(iii), Borrower will not,
and will not permit any Subsidiary to, enter into any transaction (including,
without limitation, the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate except in the ordinary course of
business and pursuant to the reasonable requirements of Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
Borrower or such Subsidiary than Borrower or such Subsidiary would obtain in a
comparable arms’-length transaction; provided that in a transaction between
Borrower and a Subsidiary, the transaction need only be arm’s length with
respect to Borrower.
6.17. Leverage Ratio.  Guarantor will not permit the ratio, determined as of the
end of each of its fiscal quarters, of (i) Guarantor’s Consolidated Indebtedness
to (ii) Guarantor’s Consolidated Indebtedness plus Guarantor’s Consolidated Net
Worth to be greater than .65 to 1.0.
6.18. Certain Restrictions.  Guarantor shall not permit any of its Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction on the ability of any Subsidiary
to (a) pay dividends or make other distributions on its capital stock owned by
Guarantor or any Subsidiary, or pay any Indebtedness owed to Guarantor or any
Subsidiary (other than as described on Schedule 6.18 and other customary limits
imposed by corporate law and fraudulent conveyance statutes and applicable
restrictions contained in section 305(a) of the Federal Power Act, as amended),
(b) make loans or advances to Guarantor or Borrower or (c) transfer any of its
assets or properties to Guarantor or Borrower, except for such encumbrances or
restrictions existing by reason of or under (i) applicable law, (ii) this
Agreement and the other Loan Documents, (iii) customary restrictions with
respect to a Subsidiary pursuant to an agreement that has been entered into for
the sale or disposition of all or substantially all of the capital stock of such
Subsidiaries, (iv) restrictions binding on any Subsidiary on the date it becomes
a Subsidiary, provided such restrictions were not created in contemplation of
such Person becoming a Subsidiary or (v) restrictions set forth on Schedule
6.18.
ARTICLE VII

DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
7.1.           Any representation or warranty made or deemed made by or on
behalf of Borrower, Guarantor or any of its Subsidiaries to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Credit
Extension, any other Loan Document or any certificate or information delivered
in connection with this Agreement or any other Loan Document shall be materially
false on the date as of which made.
7.2.           Nonpayment of principal of any Loan or reimbursement obligation
in respect of any Letter of Credit when due, or nonpayment of interest upon any
Loan or of any facility fee, Letter of Credit fee or other obligation under any
of the Loan Documents within five days after the same becomes due.
7.3.           The breach by Borrower or Guarantor of any of the terms or
provisions of Section 6.2, 6.3, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17
or 6.18.
7.4.           The breach by Borrower or Guarantor (other than a breach which
constitutes a Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement which is not remedied within thirty days.
7.5.           Failure of Borrower or any of its Subsidiaries or Guarantor to
pay when due (whether at stated maturity, on the date fixed for prepayment, by
acceleration or otherwise) any Indebtedness aggregating in excess of $50,000,000
(“Material Indebtedness”); or the default by Borrower or any of its Subsidiaries
or Guarantor in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any agreement
under which any such Material Indebtedness was created or is governed, or any
other event shall occur or condition exist, the effect of which default or event
is to cause, or to permit the holder or holders of such Material Indebtedness to
cause, such Material Indebtedness to become due prior to its stated maturity; or
any Material Indebtedness of Borrower or any of its Subsidiaries or Guarantor
shall be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof; or Borrower or any of its Subsidiaries or Guarantor shall not pay, or
admit in writing its inability to pay, its debts generally as they become due.
7.6.           Borrower or any of its Subsidiaries or Guarantor shall (i) have
an order for relief entered with respect to it under the Federal bankruptcy laws
as now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate or other organizational action to
authorize or effect any of the foregoing actions set forth in this Section 7.6
or (vi) fail to contest in good faith any appointment or proceeding described in
Section 7.7.
7.7.           Without the application, approval or consent of Borrower or any
of its Subsidiaries, or Guarantor, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for Borrower or any of its Subsidiaries or
Guarantor or any Substantial Portion of its Property, or a proceeding described
in Section 7.6(iv) shall be instituted against Borrower or any of its
Subsidiaries or Guarantor and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 consecutive
days.
7.8.           Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of Borrower and its Subsidiaries or Guarantor which, when taken
together with all other Property of Borrower and its Subsidiaries or Guarantor
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.
7.9.           Borrower or any of its Subsidiaries or any Guarantor shall fail
within 30 days to pay, bond or otherwise discharge any judgment or order for the
payment of money in excess of $50,000,000, which is not stayed on appeal or
otherwise being appropriately contested in good faith.
7.10.           The Unfunded Liabilities of all Single Employer Plans shall have
a Material Adverse Effect or be reasonably likely to have a Material Adverse
Effect or any Reportable Event shall occur in connection with any Plan.
7.11.           Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
Borrower or any other member of the Controlled Group as withdrawal liability
(determined as of the date of such notification), shall have a Material Adverse
Effect or be reasonably likely to have a Material Adverse Effect.
7.12.           Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, if such reorganization or termination shall have a Material Adverse
Effect or be reasonably likely to have a Material Adverse Effect.
7.13.           Borrower or any of its Subsidiaries shall (i) be the subject of
any proceeding or investigation pertaining to the release by Borrower, any of
its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (ii) violate any Environmental Law, which, in
the case of an event described in clause (i) or clause (ii), has a Material
Adverse Effect.
7.14.           Any Change in Control shall occur.
7.15.           The occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided.
7.16.           The obligations of Guarantor under Article XIII hereof shall
fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any of such
obligations, or Guarantor shall deny that it has any further liability under
such Article XIII, or shall give notice to such effect.
ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1. Acceleration.  If any Default described in Section 7.6 or 7.7 occurs with
respect to Borrower, Guarantor or any of Borrower’s Subsidiaries, the
commitments of the Lenders to make, renew or convert Advances and to participate
in Letters of Credit, and the obligation and power of the LC Issuer to issue
Letters of Credit hereunder shall automatically terminate and the Obligations
(including, without limitation, the obligation to deposit with the
Administrative Agent a sum equal to the aggregate face amount of the outstanding
Letters of Credit pursuant to Section 8.3 hereof) shall immediately become due
and payable without any election or action on the part of the Administrative
Agent, the LC Issuer or any Lender.  If any other Default occurs, then upon the
declaration of the Required Lenders or the Administrative Agent at the direction
of the Required Lenders, the obligations of the Lenders to make, renew or
convert Advances and to participate in Letters of Credit, and the obligation and
power of the LC Issuer to issue Letters of Credit under this Agreement shall
terminate and the Obligations (including, without limitation, the obligation to
deposit with the Administrative Agent a sum equal to the aggregate face amount
of the outstanding Letters of Credit pursuant to Section 8.3 hereof) shall
immediately become due and payable.  In either event, the Obligations shall
become immediately due and payable without presentment, demand, protest or
notice of any kind, all of which Borrower hereby expressly waives.
If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and to participate
in Letters of Credit and the obligation and power of the LC Issuer to issue
Letters of Credit hereunder as a result of any Default (other than any Default
as described in Section 7.6 or 7.7 with respect to Borrower, Guarantor or any of
Borrower’s Subsidiaries) and before any judgment or decree for the payment of
the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to Borrower, rescind and annul such acceleration and/or termination.
8.2. Remedies Not Exclusive.  The remedies of the Lenders specified in this
Agreement and the other Loan Documents shall not be exclusive and the Lenders
may avail themselves of any of the remedies provided by law as well as any
equitable remedies available to the Lenders, and each and every remedy shall be
cumulative and concurrent and shall be in addition to every other remedy now or
hereafter existing at law or in equity.
8.3. Deposit to Secure Reimbursement Obligations.  When any Default or Unmatured
Default has occurred and is continuing, the Required Lenders or the
Administrative Agent at the direction of the Required Lenders may demand that
Borrower immediately pay to the Administrative Agent an amount equal to the
aggregate outstanding amount of the Letters of Credit and Borrower shall
immediately upon any such demand make such payment.  Borrower hereby irrevocably
grants to the Administrative Agent for the benefit of the Lenders a security
interest in all funds deposited to the credit of or in transit to any deposit
account or fund established pursuant to this Section 8.3 (the “LC Collateral
Account”), including, without limitation, any investment of such fund.  Borrower
hereby acknowledges and agrees that the Administrative Agent and the LC Issuer
would not have an adequate remedy at law for failure by Borrower to honor any
demand made under this Section 8.3 and that the Administrative Agent and the LC
Issuer shall have the right to require Borrower specifically to perform its
undertakings in this Section 8.3 whether or not any draws have been made under
any Letter of Credit.  In the event the Administrative Agent or the LC Issuer
makes a demand pursuant to this Section 8.3, and Borrower makes the payment
demanded, the Administrative Agent agrees to invest the amount of such payment
for the account of Borrower and at Borrower’s risk and direction in short-term
Investments acceptable to the Administrative Agent.  The Administrative Agent
may at any time or from time to time after funds are deposited in the LC
Collateral Account, apply such funds to the payment of Obligations and any other
amounts as shall from time to time have become due and payable by Borrower to
the Lenders or the LC Issuer under the Loan Documents.  At any time while any
Default is continuing, neither Borrower nor any Person claiming on behalf of or
through Borrower shall have a right to withdraw any of the funds held in the LC
Collateral Account.  After all of the Obligations have been indefeasibly paid in
full and the Commitments have been terminated, any funds remaining on the LC
Collateral Account shall be returned by the Administrative Agent to Borrower or
paid to whomever may be legally entitled thereto at such time.
8.4. Subrogation.  The LC Issuer shall, to the extent of any payments made by
the LC Issuer under any Letter of Credit, be subrogated to all rights of the
beneficiary of such Letter of Credit as to all obligations of Borrower and its
Subsidiaries with respect to which such payment shall have been made by the LC
Issuer.
8.5. Amendments.  Subject to the provisions of this Article VIII, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or Borrower hereunder or waiving any
Default or failure to fulfill any condition under Article IV hereunder;
provided, however, that no such supplemental agreement shall, without the
consent of each Lender:
(i)  
Other than as provided in Section 2.24, extend the final maturity of any Loan,
or extend the expiry date of any Letter of Credit to a date after the Commitment
Termination Date or postpone any regularly scheduled payment of principal of any
Loan or forgive all or any portion of the principal amount thereof or any
reimbursement obligation in respect of any Letter of Credit, or reduce the rate
or extend the time of payment of interest or fees thereon or any reimbursement
obligation in respect of any Letter of Credit.

(ii)  
Reduce the percentage specified in the definition of Required Lenders.

(iii)  
Other than as provided in Section 2.24, extend the Commitment Termination Date,
or reduce the amount or extend the payment date for, the mandatory payments
required under Section 2.2, or increase the amount of the Commitment of any
Lender hereunder or the commitment of the LC Issuer to issue Letters of Credit
or permit Borrower to assign its rights under this Agreement.

(iv)  
Amend this Section 8.5.

(v)  
Amend, modify or waive Article XIII or release Guarantor from its obligations
thereunder.

(vi)  
Waive compliance with the conditions set forth in Section 4.1.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.  No amendment to any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer.  No amendment of any
provision of this Agreement relating to LaSalle (as the Swingline Lender) or any
Swingline Advances shall be effective without the written consent of
LaSalle.  The Administrative Agent may waive payment of the fee required under
Section 12.3.2 without obtaining the consent of any other party to this
Agreement.  Notwithstanding anything to the contrary herein, the Fee Letters may
be amended or otherwise modified with the consent of the parties thereto,
without requiring the consent of any other Lender.
8.6. Preservation of Rights.  No delay or omission of the Administrative Agent,
the LC Issuer or any Lender to exercise any power or right under the Loan
Documents shall impair such power or right or be construed to be a waiver of any
Default or an acquiescence therein, and any single or partial exercise of any
power or right shall not preclude other or further exercise thereof or the
exercise of any other power or right.  No Credit Extension hereunder shall
constitute a waiver of any of the conditions of any Lender’s or the LC Issuer’s
obligation to make further Credit Extensions, nor, in the event Borrower is
unable to satisfy any such condition, shall a waiver of such condition in any
one instance have the effect of precluding any Lender or the LC Issuer from
thereafter declaring such inability to be a Default hereunder.  No course of
dealing shall be binding upon the Administrative Agent, the LC Issuer or any
Lender.  No waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents shall be valid unless in writing and signed by
the Persons required pursuant to Section 8.5, and then only to the extent in
such writing specifically set forth.
ARTICLE IX
GENERAL PROVISIONS
9.1. Survival of Representations.  All representations and warranties of
Borrower and Guarantor contained in this Agreement shall survive the making of
the Credit Extensions herein contemplated.
9.2. Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
9.3. Headings.  Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
9.4. Entire Agreement.  The Loan Documents embody the entire agreement and
understanding among Borrower, Guarantor, the Administrative Agent, the LC Issuer
and the Lenders and supersede all prior agreements and understandings among
Borrower, Guarantor, the Administrative Agent, the LC Issuer and the Lenders
relating to the subject matter thereof other than the Fee Letters.
9.5. Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns; provided, however, that
the parties hereto expressly agree that the Arrangers shall enjoy the benefits
of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth therein and
each Arranger shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.
9.6. Expenses; Indemnification.
(a) Borrower shall reimburse the Administrative Agent and the Arrangers for any
costs, internal charges and out-of-pocket expenses (including attorneys’ fees
and time charges of attorneys for the Administrative Agent and the Arrangers,
which attorneys may be employees of the Administrative Agent or the Arrangers)
paid or incurred by the Administrative Agent or the Arrangers in connection with
the preparation, negotiation, execution, delivery, syndication, review,
amendment, modification, and administration of the Loan Documents.  Borrower
also agrees to reimburse the Administrative Agent, the Arrangers the LC Issuer
and the Lenders for any costs, internal charges and out-of-pocket expenses
(including attorneys’ fees and time charges of attorneys for the Administrative
Agent, the Arrangers, the LC Issuer and the Lenders, which attorneys may be
employees of the Administrative Agent, the Arrangers, the LC Issuer or the
Lenders) paid or incurred by the Administrative Agent, the Arrangers, the LC
Issuer or any Lender in connection with the collection and enforcement of the
Loan Documents or the preservation of its rights thereunder.  Expenses being
reimbursed by Borrower under this Section include, without limitation, costs and
expenses incurred in connection with the Reports described in the following
sentence.  Borrower acknowledges that from time to time the Administrative Agent
may prepare and may distribute to the Lenders (but shall have no obligation or
duty to prepare or to distribute to the Lenders) certain audit reports (the
“Reports”) pertaining to Borrower’s assets for internal use by the
Administrative Agent from information furnished to it by or on behalf of
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement.
(b) Borrower hereby further agrees to indemnify the Administrative Agent, the
Arrangers, the LC Issuer and each Lender, its directors, officers and employees
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Administrative Agent, the Arrangers, the
LC Issuer or any Lender is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except to
the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification.  The obligations of
Borrower under this Section 9.6 shall survive the payment of the Obligations and
the termination of this Agreement.
9.7. Numbers of Documents.  All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
9.8. Accounting.  Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles.
9.9. Severability of Provisions.  Any provision in any Loan Document that is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.
9.10. Nonliability of Lenders.  The relationship between Borrower on the one
hand and the Lenders, the LC Issuer and the Administrative Agent on the other
hand shall be solely that of borrower and lender.  Neither the Administrative
Agent, any Arranger, the LC Issuer nor any Lender shall have any fiduciary
responsibility to Borrower.  Neither the Administrative Agent, any Arranger, the
LC Issuer nor any Lender undertakes any responsibility to Borrower to review or
inform Borrower of any matter in connection with any phase of Borrower’s
business or operations.  Borrower agrees that neither the Administrative Agent,
any Arranger, the LC Issuer nor any Lender shall have liability to Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by
Borrower in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  Neither the
Administrative Agent, any Arranger, the LC Issuer nor any Lender shall have any
liability with respect to, and Borrower hereby waives, releases and agrees not
to sue for, any special, indirect or consequential damages suffered by Borrower
in connection with, arising out of, or in any way related to the Loan Documents
or the transactions contemplated thereby.
9.11. Confidentiality.  Each Lender agrees to hold any confidential information
which it may receive from Borrower pursuant to this Agreement in confidence,
except for disclosure (i) for purposes related to this Agreement and the
transactions contemplated hereby to its Affiliates and to other Lenders and
their respective Affiliates, (ii) for purposes related to this Agreement and the
transactions contemplated hereby to legal counsel, accountants, and other
professional advisors to that Lender or to a Transferee, (iii) to regulatory
officials, (iv) to any Person as requested pursuant to or as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which that Lender is a party (vi) to such Lender’s direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, (vii)
permitted by Section 12.4 and (viii) to rating agencies if requested or required
in connection with a rating relating to the Advances hereunder.
9.12. Nonreliance.  Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Credit Extensions provided for herein.
9.13. Disclosure.  The Lenders hereby (i) acknowledge and agree that LaSalle
and/or its Affiliates from time to time may hold investments in, make other
loans to or have other relationships with Borrower and its Affiliates, and (ii)
waive any liability of LaSalle or such Affiliate of LaSalle to Borrower or any
Lender, respectively, arising out of or resulting from such investments, loans
or relationships other than liabilities arising out of the gross negligence or
willful misconduct of LaSalle or its Affiliates.
9.14. Patriot Act Notification.  As required by federal law and LaSalle’s
policies and practices, LaSalle may need to collect certain customer
identification information and documentation in connection with opening or
maintaining accounts, or establishing or continuing to provide services.
ARTICLE X

THE ADMINISTRATIVE AGENT
10.1. Appointment; Nature of Relationship.  LaSalle is hereby appointed by each
of the Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents.  The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article X.  Notwithstanding the use of the defined term
“Agent,” it is expressly understood and agreed that the Administrative Agent
shall not have any fiduciary responsibility to any Lender by reason of this
Agreement or any other Loan Document and that the Administrative Agent is merely
acting as the contractual representative of the Lenders with only those duties
as are expressly set forth in this Agreement and the other Loan Documents.  In
its capacity as the Lenders’ contractual representative, the Administrative
Agent (i) does not hereby assume any fiduciary duty to any of the Lenders, (ii)
is a “representative” of the Lenders within the meaning of the term “secured
party” as defined in Section 9-102 of the Uniform Commercial Code and (iii) is
acting as an independent contractor, the rights and duties of which are limited
to those expressly set forth in this Agreement and the other Loan
Documents.  Each of the Lenders hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.
10.2. Powers.  The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto.  The Administrative Agent shall have no implied duties to
the Lenders, or any obligation to the Lenders to take any action thereunder
except any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.
10.3. General Immunity.  Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to Borrower or any
Lender for any action taken or omitted to be taken by it or them hereunder or
under any other Loan Document or in connection herewith or therewith except to
the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.
10.4. No Responsibility for Loans, Recitals, etc.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Unmatured
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of Borrower or any guarantor of any of the Obligations or of any of Borrower’s
or any such guarantor’s respective Subsidiaries.  The Administrative Agent shall
have no duty to disclose to the Lenders information that is not required to be
furnished by Borrower to the Administrative Agent at such time, but is
voluntarily furnished by Borrower to LaSalle (either in its capacity as
Administrative Agent or in its individual capacity).
10.5. Action on Instructions of Lenders.  The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders.  The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders.  The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.
10.6. Employment of Agents and Counsel.  The Administrative Agent may execute
any of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.
10.7. Reliance on Documents; Counsel.  The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.
10.8. Agent’s Reimbursement and Indemnification.  The Lenders agree to reimburse
and indemnify the Administrative Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (i) for any amounts not
reimbursed by Borrower for which the Administrative Agent is entitled to
reimbursement by Borrower under the Loan Documents, (ii) for any other expenses
incurred by the Administrative Agent on behalf of the Lenders, in connection
with the preparation, execution, delivery, administration and enforcement of the
Loan Documents (including, without limitation, for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 3.5(viii) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender in accordance with the
provisions thereof.  The obligations of the Lenders under this Section 10.8
shall survive payment of the Obligations and termination of this Agreement.
10.9. Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or Borrower referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.
10.10. Rights as a Lender.  In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Loans as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with Borrower,
Guarantor or any of their Subsidiaries in which Borrower, Guarantor or such
Subsidiary is not restricted hereby from engaging with any other Person.  The
Administrative Agent, in its individual capacity, is not obligated to remain a
Lender.
10.11. Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender and based on the financial statements prepared by Borrower
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents.
10.12. Successor Administrative Agent.  The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Agent gives notice of its intention to resign.  The
Administrative Agent may be removed at any time with or without cause by written
notice received by the Administrative Agent from the Required Lenders, such
removal to be effective on the date specified by the Required Lenders.  Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint, on behalf of Borrower and the Lenders, a successor Administrative
Agent.  If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Agent’s giving notice of
its intention to resign, then the resigning Agent may appoint, on behalf of
Borrower and the Lenders, a successor Administrative Agent.  Notwithstanding the
previous sentence, the Administrative Agent may at any time without the consent
of Borrower or any Lender, appoint any of its Affiliates which is a commercial
bank as a successor Administrative Agent hereunder.  If the Administrative Agent
has resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and Borrower shall make all payments in respect of the Obligations to
the applicable Lender and for all other purposes shall deal directly with the
Lenders.  No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment.  Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Agent.  Upon the effectiveness of the resignation or
removal of the Administrative Agent, the resigning or removed Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an Agent,
the provisions of this Article X shall continue in effect for the benefit of
such Agent in respect of any actions taken or omitted to be taken by it while it
was acting as the Administrative Agent hereunder and under the other Loan
Documents.  In the event that there is a successor to the Administrative Agent
by merger, or the Administrative Agent assigns its duties and obligations to an
Affiliate pursuant to this Section 10.12, then the term “Prime Rate” as used in
this Agreement shall mean the prime rate, base rate or other analogous rate of
the new Agent.
10.13. Administrative Agent’s and Arrangers’ Fees.  Borrower agrees to pay to
the Administrative Agent and the Arrangers, for their own respective accounts,
the fees agreed to by Borrower, the Administrative Agent and the Arrangers
pursuant to the Fee Letters.
10.14. Delegation to Affiliates.  Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates.  Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Articles IX and X.
10.15. Agent May File Proofs of Claim.  In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to Borrower,
Guarantor or any Subsidiary, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.5, 2.20 and 9.6) allowed in such judicial
proceedings; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.5, 2.20 and 9.6.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
10.16. Other Agents.  No Lender identified on the cover page, the signature
pages or otherwise in this Agreement, or in any document related hereto, as
being the “Syndication Agent” or a “Co-Documentation Agent” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
in such capacity other than those applicable to all Lenders.  Each Lender
acknowledges that it has not relied, and will not rely, on any Person so
identified in deciding to enter into this Agreement or in taking or refraining
from taking any action hereunder or pursuant hereto.
ARTICLE XI
SETOFF; RATABLE PAYMENTS
11.1. Setoff.  In addition to, and without limitation of, any rights of the
Lenders under applicable law, if Borrower becomes insolvent, however evidenced,
or any Default occurs, any and all deposits (including all account balances,
whether provisional or final and whether or not collected or available) and any
other Indebtedness at any time held or owing by any Lender or any Affiliate of
any Lender to or for the credit or account of Borrower may be offset and applied
toward the payment of the Obligations owing to such Lender, whether or not the
Obligations, or any part hereof, shall then be due.
11.2. Ratable Payments.  If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans and other credit exposure hereunder (other
than payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Aggregate Outstanding Credit Exposure
held by the other Lenders so that after such purchase each Lender will hold its
Pro Rata Share of the Aggregate Outstanding Credit Exposure.  If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their respective Pro Rata
Shares of the Aggregate Outstanding Credit Exposure.  In case any such payment
is disturbed by legal process, or otherwise, appropriate further adjustments
shall be made.
ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1. Successors and Assigns.  The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of Borrower and the Lenders and
their respective successors and assigns, except that (i) Borrower shall not have
the right to assign its rights or obligations under the Loan Documents and (ii)
any assignment by any Lender must be made in compliance with Section 12.3.  The
Administrative Agent may treat the Person which made any Loan or which holds any
Note as the owner thereof for all purposes hereof unless and until such Person
complies with Section 12.3 in the case of an assignment thereof or, in the case
of any other transfer, a written notice of the transfer is filed with the
Administrative Agent.  Any assignee or transferee of the rights to any Loan or
any Note agrees by acceptance of such transfer or assignment to be bound by all
the terms and provisions of the Loan Documents.  Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder, transferee or assignee of the rights to such Loan.
12.2. Participations.
12.2.1. Permitted Participants; Effect.  Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Loan owing to, and other credit exposure hereunder of, such Lender, any Note
held by such Lender, any Commitment of such Lender or any other interest of such
Lender under the Loan Documents.  In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Loans and other credit exposure
hereunder and the holder of any Note issued to it in evidence thereof for all
purposes under the Loan Documents, all amounts payable by Borrower under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.
12.2.2. Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which is of the type specified in the proviso to
Section 8.5.
12.2.3. Benefit of Setoff.  Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant.  The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.
12.3. Assignments.
12.3.1. Permitted Assignments.  Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents.  Such assignment shall be substantially in
the form of Exhibit E or in such other form as may be agreed to by the parties
thereto.  The consent of Borrower, the LC Issuer and the Administrative Agent
shall be required prior to an assignment becoming effective with respect to a
Purchaser which is not a Lender or an Affiliate thereof; provided, however, that
if a Default has occurred and is continuing, the consent of Borrower shall not
be required.  Such consents shall not be unreasonably withheld or delayed.  Each
such assignment shall (unless each of Borrower and the Administrative Agent
otherwise consents) be in an amount not less than the lesser of (i) $5,000,000
or (ii) the remaining amount of the assigning Lender’s Commitment (calculated as
at the date of such assignment).
12.3.2. Effect; Effective Date.  Upon (i) delivery to the Administrative Agent
of a notice of assignment, substantially in the form of Exhibit I attached to
Exhibit E (a “Notice of Assignment”), together with any consents required by
Section 12.3.1, and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment, such assignment shall become effective on the
effective date specified in such Notice of Assignment.  The Notice of Assignment
shall contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Commitment, Loans and other
credit exposure under the applicable assignment agreement are “plan assets” as
defined under ERISA and that the rights and interests of the Purchaser in and
under the Loan Documents will not be “plan assets” under ERISA.  On and after
the effective date of such assignment, such Purchaser shall for all purposes be
a Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights and obligations of a Lender
under the Loan Documents, to the same extent as if it were an original party
hereto, and no further consent or action by Borrower, the LC Issuer, the Lenders
or the Administrative Agent shall be required to release the transferor Lender
with respect to the percentage of the Aggregate Commitment, Loans and other
credit exposure assigned to such Purchaser.  Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3.2, the transferor
Lender, the Administrative Agent and Borrower shall, if the transferor Lender or
the Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.
12.3.3. Security Interest.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
12.3.4. Register.  The Administrative Agent shall maintain a copy of each Notice
of Assignment delivered and accepted by it and register (the “Register”) for the
recordation of names and addresses of the Lenders and the Commitment of each
Lender from time to time and whether such Lender is the original Lender or the
Purchaser.  No assignment shall be effective unless and until the Notice of
Assignment is accepted and registered in the Register.  All records of transfer
of a Lender’s interest in the Register shall be conclusive, absent manifest
error, as to the ownership of the interests in the Loans.  The Administrative
Agent shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.
12.4. Dissemination of Information.  Borrower authorizes each Lender to disclose
to any Participant or Purchaser or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of Borrower and its Subsidiaries, including without limitation
any information contained in any Reports; provided that each Transferee and
prospective Transferee agrees to be bound by Section 9.11 of this Agreement.
12.5. Tax Treatment.  If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv).
ARTICLE XIII

GUARANTY
13.1. Guaranty.  For valuable consideration, the receipt of which is hereby
acknowledged, and to induce the Lenders to make advances to Borrower and to
participate in Letters of Credit and Swingline Advances and to induce the LC
Issuer to issue Letters of Credit, Guarantor hereby absolutely and
unconditionally guarantees prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of any and all
Obligations of Borrower to the Administrative Agent, the Lenders, the LC Issuer
and any holder of a Note, or any of them, under or with respect to the Loan
Documents, whether for principal, interest, fees, expenses or otherwise, in each
case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due
(collectively, the “Guaranteed Obligations”).  Additionally, Guarantor agrees to
reimburse the Administrative Agent, the Lenders and the LC Issuer for any costs
incurred in enforcing this Article XIII against Guarantor.  Any term or
provision of this Article XIII to the contrary notwithstanding, the aggregate
maximum amount of the Guaranteed Obligations for which Guarantor shall be liable
shall not exceed the maximum amount for which Guarantor can be liable without
rendering this Agreement or any other Loan Document as it relates to Guarantor,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer.
13.2. Waivers.  Guarantor waives notice of the acceptance of this guaranty and
of the extension or continuation of the Guaranteed Obligations or any part
thereof.  Guarantor further waives presentment, protest, notice of notices
delivered or demand made on Borrower or action or delinquency in respect of the
Guaranteed Obligations or any part thereof, including any right to require the
Administrative Agent and the Lenders to sue Borrower, any other guarantor or any
other Person obligated with respect to the Guaranteed Obligations or any part
thereof, or otherwise to enforce payment thereof against any collateral securing
the Guaranteed Obligations or any part thereof, and provided further that if at
any time any payment of any portion of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of Borrower or otherwise, Guarantor’s obligations hereunder with
respect to such payment shall be reinstated at such time as though such payment
had not been made and whether or not the Administrative Agent or the Lenders are
in possession of this guaranty.  The Administrative Agent, the LC Issuer and the
Lenders shall have no obligation to disclose or discuss with Guarantor their
assessments of the financial condition of Borrower.
13.3. Guaranty Absolute.  This guaranty is a guaranty of payment and not of
collection, is a primary obligation of Guarantor and not merely one of surety,
and the validity and enforceability of this guaranty shall be absolute and
unconditional irrespective of, and shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto, or any collateral; (c) any
waiver of any right, power or remedy with respect to the Guaranteed Obligations
or any part thereof or any agreement relating thereto or with respect to any
collateral; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any collateral,
any other guaranties with respect to the Guaranteed Obligations or any part
thereof, or any other obligation of any Person with respect to the Guaranteed
Obligations or any part thereof; (e) the enforceability or validity of the
Guaranteed Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral;
(f) the application of payments received from any source to the payment of
obligations other than the Guaranteed Obligations, any part thereof or amounts
which are not covered by this guaranty even though the Administrative Agent, the
LC Issuer and the Lenders might lawfully have elected to apply such payments to
any part or all of the Guaranteed Obligations or to amounts which are not
covered by this guaranty; (g) any change in the ownership of Borrower or the
insolvency, bankruptcy or any other change in the legal status of Borrower; (h)
the change in or the imposition of any law, decree, regulation or other
governmental act which does or might impair, delay or in any way affect the
validity, enforceability or the payment when due of the Guaranteed Obligations;
(i) the failure of Guarantor or Borrower to maintain in full force, validity or
effect or to obtain or renew when required all governmental and other approvals,
licenses or consents required in connection with the Guaranteed Obligations or
this guaranty, or to take any other action required in connection with the
performance of all obligations pursuant to the Guaranteed Obligations or this
guaranty; (j) the existence of any claim, setoff or other rights which Guarantor
may have at any time against Borrower or any other Person in connection herewith
or an unrelated transaction; or (k) any other circumstance, whether or not
similar to any of the foregoing, which could constitute a defense to a
guarantor, including without limitation all defenses based on suretyship or
impairment of collateral; all whether or not Guarantor shall have had notice or
knowledge of any act or omission referred to in the foregoing clauses (a)
through (k) of this Section.  It is agreed that Guarantor’s liability hereunder
is several and independent of any other guaranties or other obligations at any
time in effect with respect to the Guaranteed Obligations or any part thereof
and that Guarantor’s liability hereunder may be enforced regardless of the
existence, validity, enforcement or non-enforcement of any such other guaranties
or other obligations or any provision of any applicable law or regulation
purporting to prohibit payment by Borrower of the Guaranteed Obligations in the
manner agreed upon by Borrower and the Administrative Agent, the LC Issuer and
the Lenders.
13.4. Acceleration.  Guarantor agrees that, as between Guarantor on the one
hand, and the Lenders, the LC Issuer and the Administrative Agent, on the other
hand, the obligations of Borrower guaranteed under this Article XIII may be
declared to be forthwith due and payable, or may be deemed automatically to have
been accelerated, as provided in Section 8.1 hereof for purposes of this
Article XIII, notwithstanding any stay, injunction or other prohibition (whether
in a bankruptcy proceeding affecting Borrower or otherwise) preventing such
declaration as against Borrower and that, in the event of such declaration or
automatic acceleration, such obligations (whether or not due and payable by
Borrower) shall forthwith become due and payable by Guarantor for purposes of
this Article XIII.
13.5. Marshaling; Reinstatement.  None of the Lenders nor the LC Issuer nor the
Administrative Agent nor any Person acting for or on behalf of the Lenders, the
LC Issuer or the Administrative Agent shall have any obligation to marshal any
assets in favor of Guarantor or against or in payment of any or all of the
Guaranteed Obligations.  If Guarantor, Borrower or any other guarantor of all or
any part of the Guaranteed Obligations makes a payment or payments to any
Lender, the LC Issuer or the Administrative Agent, or any Lender, the LC Issuer
or the Administrative Agent receives any proceeds of collateral, which payment
or payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to Borrower,
Guarantor, such other guarantor or any other Person, or their respective
estates, trustees, receivers or any other party, including, without limitation,
Guarantor, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, the part of
the Guaranteed Obligations which has been paid, reduced or satisfied by such
amount shall be reinstated and continued in full force and effect as of the time
immediately preceding such initial payment, reduction or satisfaction.
13.6. Delay of Subrogation.  Notwithstanding any payment made by or for the
account of Guarantor pursuant to this Article XIII, Guarantor shall not be
subrogated to any right of the Administrative Agent or any Lender, or have any
right to obtain reimbursement from Borrower, until such time as the
Administrative Agent and each Lender shall have received final payment in cash
of the full amount of the Guaranteed Obligations.
ARTICLE XIV
NOTICES
14.1. Notices.
(a) Except as otherwise permitted by Section 2.13 with respect to borrowing
notices, all notices, requests and other communications to any party hereunder
shall be in writing (including electronic transmission, facsimile transmission
or similar writing) and shall be given to such party: (x) in the case of
Borrower or the Administrative Agent, at its address or facsimile number set
forth on Schedule 14.1, (y) in the case of any Lender or the LC Issuer, at its
address or facsimile number set forth on Schedule 14.1 or (z) in the case of any
party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Administrative Agent and Borrower in
accordance with the provisions of this Section 14.1.  Each such notice, request
or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified in this
Section and confirmation of receipt is received, (ii) if given by mail, 72 hours
after such communication is deposited in the mails with first class postage
prepaid, addressed as aforesaid, or (iii) if given by any other means, when
delivered at the address specified in this Section; provided that notices to the
Administrative Agent under Article II shall not be effective until
received.  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent
or as otherwise determined by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or Borrower may, in its respective discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not given during the normal business hours
of the recipient, such notice or communication shall be deemed to have been
given at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
14.2. Change of Address.  Borrower, the Administrative Agent and any Lender may
each change the address for service of notice upon it by a notice in writing to
the other parties hereto.
ARTICLE XV

COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by Borrower, Guarantor, the Administrative
Agent, the LC Issuer and the Lenders and each party has notified the
Administrative Agent by facsimile transmission or telephone that it has taken
such action.  Electronic records of executed Loan Documents maintained by the
Lenders shall deemed to be originals.
ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
16.1. CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
16.2. CONSENT TO JURISDICTION.  EACH OF BORROWER AND GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH OF BORROWER
AND GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST
BORROWER OR GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL
PROCEEDING BY BORROWER OR GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, THE LC
ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE LC ISSUER
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN CHICAGO, ILLINOIS.
16.3. WAIVER OF JURY TRIAL.  BORROWER, GUARANTOR, THE ADMINISTRATIVE AGENT, THE
LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
[Signatures Follow]
IN WITNESS WHEREOF, Borrower, Guarantor, the Lenders, the LC Issuer, the
Syndication Agent and the Administrative Agent have executed this Agreement as
of the date first above written.
BORROWER:


VECTREN CAPITAL, CORP.


By: /s/ Robert L.
Goocher                                                                  
Name: Robert L.
Goocher                                                                         
Title: Vice President, Treasurer, and Assistant
Secretary                                                                         




GUARANTOR:


VECTREN CORPORATION


By: /s/ Robert L.
Goocher                                                                         
Name: Robert L.
Goocher                                                                         
Title: Vice President and
Treasurer                                                                         
 
LASALLE BANK NATIONAL ASSOCIATION, Individually, as Administrative Agent and as
the LC Issuer


By: /s/ Sean P.
Drinan                                                                         
Name: Sean P.
Drinan                                                                         
Title: First Vice
President                                                                         
 
JPMORGAN CHASE BANK, N.A., Individually and as Syndication Agent


By: /s/ Robert C.
Mertensotto                                                                    
Name: Robert C. Mertensotto
Title: Managing Director
 
WACHOVIA BANK, N.A.


By: /s/Allison
Newman                                                                         
Name: Allison
Newman                                                                         
Title: Vice
President                                                                         
 
FIFTH THIRD BANK


By: /s/ Dwight
Hamilton                                                                         
Name: Dwight
Hamilton                                                                         
Title: Senior Vice President
 
MIZUHO CORPORATE BANK, LTD.


By: /s/ Raymond
Ventura                                                                         
Name:Raymond
Ventura                                                                         
Title: Deputy General Manager
 
U.S. BANK NATIONAL ASSOCIATION


By: /s/ Karen D.
Meyer                                                                         
Name: Karen D.
Meyer                                                                         
Title: Vice President
 
REGIONS BANK


By: /s/ Scott A.
Dvornik                                                                         
Name: Scott A.
Dvornik                                                                         
Title: Vice President
 
OLD NATIONAL BANK


By: /s/ Sara L.
Miller                                                                         
Name: Sara L.
Miller                                                                         
Title: Vice
President                                                                         



--------------------------------------------------------------------------------


PRICING SCHEDULE




Pricing
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Level VI Status
Applicable Margin for Eurodollar Advances
0.230%
0.270%
0.350%
0.425%
0.500%
0.800%
Applicable Margin for Floating Rate Advances
0.00%
0.00%
0.00%
0.00%
0.00%
0.00%
Applicable Fee Rate
0.07%
0.08%
0.10%
0.125%
0.15%
0.20%



In addition, at any time that the Aggregate Outstanding Credit Exposure exceeds
50% of the Aggregate Commitment, then the Applicable Margin for Floating Rate
Advances and Eurodollar Advances shall be increased by 0.10%.
For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
“Level I Status” exists at any date if, on such date, Guarantor’s Moody’s Rating
is A2 or better or Guarantor’s S&P Rating is A or better.
“Level II Status” exists at any date if, on such date, (i) Guarantor has not
qualified for Level I Status and (ii) Guarantor’s Moody’s Rating is A3 or better
or Guarantor’s S&P Rating is A- or better.
“Level III Status” exists at any date if, on such date (i) Guarantor has not
qualified for Level I Status or Level II Status and (ii) Guarantor’s Moody’s
Rating is Baa1 or better and Guarantor’s S&P Rating is BBB+ or better.
“Level IV Status” exists at any date if, on such date (i) Guarantor has not
qualified for Level I Status, Level II Status or Level III Status and (ii)
Guarantor’s Moody’s Rating is Baa2 or better and Guarantor’s S&P Rating is BBB
or better.
“Level V Status” exists at any date if, on such date (i) Guarantor has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) Guarantor’s Moody’s Rating is Baa3 or better and Guarantor’s S&P
Rating is BBB- or better.
“Level VI Status” exists at any date if, on such date, Guarantor has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.
“Moody’s Rating” means, at any time, the corporate credit rating (without
third-party credit enhancement) issued by Moody’s and then in effect or the
issuer’s rating issued by Moody’s and then in effect with respect to Guarantor.
“Rating” means the S&P Rating or the Moody’s Rating.
“S&P Rating” means, at any time, the corporate credit rating (without
third-party credit enhancement) issued by S&P and then in effect or the issuer’s
rating issued by S&P and then in effect with respect to Guarantor.
“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status or Level VI Status.
The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on Guarantor’s Status as determined from its
then-current Moody’s and S&P Ratings.  The credit rating in effect on any date
for the purposes of this Schedule is that in effect at the close of business on
such date.  If at any time Guarantor has no Moody’s Rating or no S&P Rating, but
has a Rating, the Status shall be determined based on the Rating that is then in
effect.  If at any time Guarantor has no Moody’s Rating and has no S&P Rating,
Level VI Status shall exist.  If Guarantor is split rated and the rating
differential is two credit rating levels or more, then the intermediate credit
rating at the midpoint (or, if there is no midpoint, the higher of the two
credit ratings) shall apply.
SCHEDULE I


COMMITMENTS


Lender
 
Commitment
         
JPMorgan Chase Bank, N.A.
  $ 45,000,000  
LaSalle Bank National Association
  $ 45,000,000  
Wachovia Bank, N.A.
  $ 40,000,000  
Fifth Third Bank
  $ 35,000,000  
Mizuho Corporate Bank, Ltd.
  $ 35,000,000  
US Bank National Association
  $ 25,000,000  
Regions Bank
  $ 15,000,000  
Old National
  $ 15,000,000            
Total
  $ 255,000,000  

SCHEDULE 5.7
LITIGATION
ProLiance Contingency
In 2002, a civil lawsuit was filed in the United States District Court for the
Northern District of Alabama by the City of Huntsville, Alabama d/b/a Huntsville
Utilities, Inc. (Huntsville Utilities) against ProLiance Energy, LLC, a
subsidiary of Guarantor ("ProLiance").  Huntsville Utilities asserted claims
based on alleged breach of contract with respect to the provision of portfolio
services and/or pricing advice, fraud, fraudulent inducement, and other
theories, including conversion and violations under the Racketeering, Influenced
and Corrupt Organizations Act (RICO).  These claims related generally to: (1)
alleged breach of contract in providing advice and/or administering portfolio
arrangements; (2) alleged promises to provide gas at a below-market rate; (3)
the creation and repayment of a “winter levelizing program” instituted by
ProLiance in conjunction with the Manager of Huntsville’s Gas Utility to allow
Huntsville Utilities to pay its gas bills from the winter of 2000-2001 over an
extended period of time coupled with the alleged ignorance about the program on
the part of Huntsville Utilities’ Gas Board and other management; and (4)
conversion of Huntsville Utilities’ gas storage supplies to repay the balance
owed on the winter levelizing program and the alleged lack of authority of
Huntsville Utilities’ gas manager to approve those sales.
In early 2005, a jury trial commenced and on February 10, 2005, the jury
returned a verdict largely in favor of Huntsville Utilities and awarded
Huntsville Utilities compensatory damages of $8.2 million and punitive damages
of $25.0 million.  The jury rejected Huntsville Utilities’ claim of
conversion.  The jury also rejected a counter claim by ProLiance for payment of
amounts due from Huntsville Utilities.  Following that verdict, there were a
number of issues presented to the judge for resolution.  Huntsville made a claim
under federal law that it was entitled to have the compensatory damage award
trebled.  The judge rejected that request.  ProLiance made a claim against
Huntsville for unjust enrichment, which was also rejected by the judge.  The
judge also determined that attorneys’ fees and prejudgment interest are owed by
ProLiance to Huntsville Utilities.  The verdict, as affected by the judge’s
subsequent rulings, totals $38.9 million, and ProLiance has posted an appeal
bond for that estimated amount.  ProLiance’s management believes there are
reasonable grounds for appeal which offer a basis for reversal of the entire
verdict, and initiated the appeal process on July 26, 2005.
While it is reasonably possible that a liability has been incurred by ProLiance,
it is not possible to predict the ultimate outcome of an appeal of the
verdict.  ProLiance recorded a reserve of $3.9 million as of December 31, 2004,
reflective of their assessment of the lower end of the range of potential
exposure on certain issues identified in the case and inclusive of estimated
ongoing litigation costs.  Amounts due from Huntsville Utilities were fully
reserved by ProLiance in 2003.
As an equity investor in ProLiance, the Guarantor reflected its share of the
charge, or $1.4 million after tax, in its 2004 results.  That charge does not
consider that actual losses might be recovered from insurance carriers.  It is
not expected that an unfavorable outcome on appeal will have a material adverse
effect on the Guarantor’s consolidated financial position or its liquidity, but
an unfavorable outcome could be material to the Guarantor’s earnings.
IRS Section 29 Tax Credit Recent Developments
Guarantor’s Coal Mining operations are comprised of Vectren Fuels, Inc. (Fuels),
which includes its coal mines and related operations and Vectren Synfuels, Inc.
(Synfuels).  Synfuels holds one limited partnership unit (an 8.3% interest) in
Pace Carbon Synfuels Investors, LP (Pace Carbon), a Delaware limited partnership
formed to develop, own, and operate four projects to produce and sell coal-based
synthetic fuel utilizing Covol technology.
Under Section 29 of the Internal Revenue Code, manufacturers such as Pace Carbon
receive a tax credit for every ton of synthetic fuel sold.  To qualify for the
credits, the synthetic fuel must meet three primary conditions: 1) there must be
a significant chemical change in the coal feedstock, 2) the product must be sold
to an unrelated person, and 3) the production facility must have been placed in
service before July 1, 1998.
In past rulings, the Internal Revenue Service (IRS) has concluded that the
synthetic fuel produced at the Pace Carbon facilities should qualify for Section
29 tax credits.  The IRS issued a private letter ruling with respect to the four
projects on November 11, 1997, and subsequently issued an updated private letter
ruling on September 23, 2002.  As a partner in Pace Carbon, Guarantor has
reflected total tax credits under Section 29 in its consolidated results through
September 30, 2005, of approximately $74 million.  To date, Guarantor has been
in a position to fully recognize the credits generated.  Primarily from the use
of these credits, the Guarantor was in an Alternative Minimum Tax (AMT) position
in 2004 and expects to be in that position in 2005.  As a result, the Guarantor
has an AMT credit carryforward of approximately $36 million at September 30,
2005.
During June 2001, the IRS began a tax audit of Pace Carbon for the 1998 tax year
and later expanded the audit to include tax years 1999, 2000, and 2001.  In May
2004, the IRS completed its audit of the 1998 to 2001 tax returns of Pace Carbon
requesting only minor modifications to previously filed returns.  There were no
changes to any of the filed Section 29 tax credit calculations.  The Permanent
Subcommittee on Investigations of the U.S. Senate’s Committee on Governmental
Affairs, however, has an ongoing investigation related to Section 29 tax
credits.
Further, Section 29 tax credits are only available when the price of oil is less
than a base price specified by the tax code, as adjusted for inflation.  The
Guarantor does not believe that credits realized in prior years will be affected
by the limitation. However, an average NYMEX price of approximately $75 per
barrel for the remainder of 2005, or an average NYMEX annual price of
approximately $60 per barrel in 2006, could limit Section 29 tax credits in
those years.  In January 2005, the Guarantor executed an insurance arrangement
that partially limits the Guarantor’s exposure if a limitation on the
availability of tax credits were to occur in 2005 and/or 2006 due to oil
prices.  The insurance policy protects approximately two-thirds of the expected
2005 and one-third of the expected 2006 tax credits.
Guarantor believes it is justified in its reliance on the private letter rulings
and most recent IRS audit results for the Pace Carbon facilities.  Additionally,
the Guarantor does not currently expect oil price limitations on the credits in
2005.  Therefore, the Guarantor will continue to recognize Section 29 tax
credits as they are earned until there is either a change in the tax code or the
IRS’ interpretation of that tax code.
Gas Cost Recovery (GCR) Audit Proceedings
On June 14, 2005, the PUCO issued an order disallowing the recovery of
approximately $9.6 million of gas costs relating to the two year audit period
ended November 2002.  That audit period provided the PUCO staff its initial
review of the portfolio administration arrangement between an indirect
wholly-owned utility subsidiary of Guarantor, Vectren Energy Delivery of Ohio
("VEDO") and ProLiance.  The disallowance includes approximately $1.3 million
relating to pipeline refunds and penalties and approximately $4.5 million of
costs for winter delivery services purchased by VEDO to ensure reliability over
the two year period.  The PUCO also held that ProLiance should have credited to
VEDO an additional $3.8 million more than credits actually received for the
right to use VEDO’s gas transportation capacity periodically during the periods
when it was not required for serving VEDO’s customers.  The PUCO also directed
VEDO to either submit its receipt of portfolio administration services to a
request for proposal process or to in-source those functions.
During 2004, the Guarantor recorded a reserve of $1.5 million for this
matter.  An additional pretax charge of $3.0 million was recorded in Cost of Gas
Sold in the second quarter of 2005.  The reserve reflects management’s
assessment of the impact of the June 14 decision, an estimate of any current
impact that decision may have on subsequent audit periods, and an estimate of a
sharing in any final disallowance by Guarantor’s partner in ProLiance.
Notwithstanding the additional charge, Guarantor’s management believes that
there exists a sound basis to challenge the aspects of the decision related to
the $4.5 million winter delivery service issue and the $3.8 million portfolio
administration issue.  VEDO filed its request for rehearing on July 14, 2005,
and on August 10, 2005, the PUCO granted rehearing to further consider the $3.8
million portfolio administration issue and all interest on the findings, but
denied rehearing on all other aspects of the case.  On October 7, 2005, the
Guarantor filed an appeal with the Ohio Supreme Court requesting reversal of the
$4.5 million disallowance related to the winter delivery service issue.  A
schedule to file briefs with the court has yet to be determined.  In addition,
the Guarantor solicited and received bids for VEDO’s gas supply and portfolio
administration services and has selected a third party provider, who began
providing services to VEDO on November 1, 2005, under a one year contract.
ENVIRONMENTAL MATTERS
NOx SIP Call Matter
The Guarantor has taken steps to comply with Indiana’s State Implementation Plan
(SIP) of the Clean Air Act (the Act).  These steps include installing Selective
Catalytic Reduction (SCR) systems at Culley Generating Station Unit 3 (Culley),
Warrick Generating Station Unit 4, and A.B. Brown Generating Station Units 1 and
2.  SCR systems reduce flue gas nitrogen oxide (NOx) emissions to atmospheric
nitrogen and water using ammonia in a chemical reaction.  This technology is
known to currently be the most effective method of reducing NOx emissions where
high removal efficiencies are required.
The Indiana Utility Regulatory Commission  (“IURC”) has issued orders that
approve:
·  
the Guarantor’s project to achieve environmental compliance by investing in
clean coal technology;

·  
a total capital cost investment for this project up to $250 million (excluding
AFUDC and administrative overheads), subject to periodic review of the actual
costs incurred;

·  
a mechanism whereby, prior to an electric base rate case, the Guarantor may
recover through a rider that is updated every six months, an 8% return on its
weighted capital costs for the project; and

·  
ongoing recovery of operating costs, including depreciation and purchased
emission allowances, related to the clean coal technology once the facility is
placed into service.



Through September 30, 2005, capital investments approximating the level approved
by the IURC have been made.  Once all equipment is installed and operational,
related annual operating expenses, including depreciation expense, are estimated
to be between $24 million and $27 million.
The Guarantor has achieved timely compliance through the reduction of the
Guarantor’s overall NOx emissions to levels compliant with Indiana’s NOx
emissions budget allotted by the USEPA.  Therefore, the Guarantor has recorded
no accrual for potential penalties that may result from noncompliance.
Clean Air Interstate Rule & Clean Air Mercury Rule
In March of 2005 USEPA finalized two new air emission reduction regulations. 
The Clean Air Interstate Rule (CAIR) is an allowance cap and trade program
requiring further reductions in Nitrogen Oxides (NOx) and Sulfur Dioxide (SO2)
emissions from coal-burning power plants.  The Clean Air Mercury Rule (CAMR) is
an allowance cap and trade program requiring further reductions in mercury
emissions from coal-burning power plants.  Both sets of regulations require
emission reductions in two phases.  The first phase deadline for both rules is
2010 (2009 for NOx under CAIR), and the second phase deadline for compliance
with the emission reductions required under CAIR is 2015, while the second phase
deadline for compliance with the emission reduction requirements of CAMR is
2018.  The Guarantor is evaluating compliance options and fully expects to be in
compliance by the required deadlines.
In May 2005, Guarantor’s utility subsidiary, SIGECO, filed a new multi-emission
compliance plan with the IURC.  On October 19, 2005, the Guarantor and the OUCC
filed with the IURC a settlement agreement.  If the settlement agreement is
approved, SIGECO’s coal-fired plants will be 100% scrubbed for sulfur dioxide
(SO2), 90% scrubbed for nitrogen oxide (NOx), and mercury emissions will be
reduced to meet the new mercury reduction standards.  The Guarantor will recover
a return on its capital investments, which are expected to approximate $110
million, and related operating expenses through a rider mechanism.  This rider
mechanism will operate like the rider used to recover NOx-related capital
investments and operating expenses.  The settlement agreement also provides for
the retirement of certain facilities against related accumulated depreciation
reserves in accordance with standard utility practice.  The Guarantor expects a
final order from the IURC related to this settlement agreement before the end of
November 2005.




Information Request
On January 23, 2001, SIGECO received an information request from the USEPA under
Section 114 of the Clean Air Act for historical operational information on the
Warrick and A.B. Brown generating stations.  SIGECO has provided all information
requested with the most recent correspondence provided on March 26, 2001.
Manufactured Gas Plants
In the past, Indiana Gas, SIGECO, and others operated facilities for the
manufacture of gas.  Given the availability of natural gas transported by
pipelines, these facilities have not been operated for many years.  Under
currently applicable environmental laws and regulations, Indiana Gas, SIGECO,
and others may n be required to take remedial action if certain byproducts are
found above the regulatory thresholds at these sites.
Indiana Gas has identified the existence, location, and certain general
characteristics of 26 gas manufacturing and storage sites for which it may have
some remedial responsibility.  Indiana Gas has completed a remedial
investigation/feasibility study (RI/FS) at one of the sites under an agreed
order between Indiana Gas and the IM, and a Record of Decision was issued by the
IDEM in January 2000.  Although Indiana Gas has not begun an RI/FS at additional
sites, Indiana Gas has submitted several of the sites to the IDEM's Voluntary
Remediation Program  (VRP) and is currently conducting some level of remedial
activities, including groundwater monitoring at certain sites, where deemed
appropriate, and will continue remedial activities at the sites as appropriate
and necessary.
In conjunction with data compiled by environmental consultants, Indiana Gas has
accrued the estimated costs for further investigation, remediation, groundwater
monitoring, and related costs for the sites.  While the total costs that may be
incurred in connection with addressing these sites cannot be determined at this
time, Indiana Gas has recorded costs that it reasonably expects to incur
totaling approximately $20.4 million.
The estimated accrued costs are limited to Indiana Gas’ proportionate share of
the remediation efforts.  Indiana Gas has arrangements in place for 19 of the 26
sites with other potentially responsible parties (PRP), which serve to limit
Indiana Gas’ share of response costs at these 19 sites to between 20% and 50%.
With respect to insurance coverage, Indiana Gas has received and recorded
settlements from all known insurance carriers in an aggregate amount
approximating $20.4 million.
Environmental matters related to manufactured gas plants have had no material
impact on earnings since costs recorded to date approximate PRP and insurance
settlement recoveries.  While Indiana Gas has recorded all costs which it
presently expects to incur in connection with activities at these sites, it is
possible that future events may require some level of additional remedial
activities which are not presently foreseen.
In October 2002, the Guarantor received a formal information request letter from
the IDEM regarding five manufactured gas plants owned and/or operated by SIGECO
and not currently enrolled in the IDEM’s VRP.  In response, SIGECO submitted to
the IDEM the results of preliminary site investigations conducted in the
mid-1990’s.  These site investigations confirmed that based upon the conditions
known at the time, the sites posed no risk to human health or the
environment.  Follow up reviews have been initiated by the Guarantor to confirm
that the sites continue to pose no such risk.
On October 6, 2003, SIGECO filed applications to enter four of the manufactured
gas plant sites in IDEM's VRP.  The remaining site is currently being addressed
in the VRP by another Indiana utility.  SIGECO added those four sites into the
renewal of the global Voluntary Remediation Agreement that Indiana Gas has in
place with IDEM for its manufactured gas plant sites.  That renewal was approved
by the IDEM on February 24, 2004.  On July 13, 2004, SIGECO filed a declaratory
judgment action against its insurance carriers seeking a judgment finding its
carriers liable under the policies for coverage of further investigation and any
necessary remediation costs that SIGECO may accrue under the VRP program.  The
total investigative costs, and if necessary, costs of remediation at the four
SIGECO sites, as well as the amount of any PRP or insurance recoveries, cannot
be determined at this time.
Jacobsville Superfund Site
On July 22, 2004, the USEPA listed the Jacobsville Neighborhood Soil
Contamination site in Evansville, Indiana, on the National Priorities List under
the Comprehensive Environmental Response, Compensation and Liability Act
(CERCLA).  The USEPA has identified four sources of historic lead
contamination.  These four sources shut down manufacturing operations years
ago.  When drawing up the boundaries for the listing, the USEPA included a 250
acre block of properties surrounding the Jacobsville neighborhood, including
Guarantor's Wagner Operations Center.  Guarantor's property has not been named
as a source of the lead contamination, nor does the USEPA's soil testing to date
indicate that the Guarantor property contains lead contaminated
soils.  Guarantor's own soil testing, completed during the construction of the
Operations Center, did not indicate that the Guarantor property contains lead
contaminated soils.  At this time, Guarantor anticipates only additional soil
testing, if required by the USEPA.
SCHEDULE 5.8
SUBSIDIARIES AND OTHER INVESTMENTS


Investment
In
Jurisdiction of
Organization
Owned
By
Percent
Ownership
IEI Capital Corp.
Indiana
Vectren Capital, Corp.
100%
       



SCHEDULE 5.14
INDEBTEDNESS AND LIENS
(A)           Liens


None.
(B)           Existing Indebtedness

  1.  
That certain comfort letter of Vectren Corporation issued to LaSalle Bank N.A.
and other participating lenders under a certain Short Term Revolving Line of
Credit and Term Loan Agreement entered into by Reliant Services, LLC, an
indirect subsidiary of Vectren Corporation.
 
  2.  
Reimbursement Obligations of Vectren Corporation in connection with a letter of
credit issued by Old National Bank in favor of Vigo Coal in the amount of
$1,500,000.
 
  3.  
Reimbursement Obligations of Vectren Enterprises, a subsidiary of Vectren
Corporation, in connection with a letter of credit issued by Fifth Third Bank in
favor of National City Bank in the amount of $4,125,000.
 
  4.  
Reimbursement Obligations of Vectren Corporation in connection with a letter of
credit issued by Fifth Third Bank in favor of Liberty Insurance in the amount of
$200,000.
 
  5.  
Reimbursement Obligations of Vectren Corporation in connection with a letter of
credit issued by Fifth Third Bank in favor of Zurich Insurance in the amount of
$1,258,838.
 



SCHEDULE 5.16
ENVIRONMENTAL MATTERS
See Schedule 5.7, which Schedule is incorporated herein by this reference.


SCHEDULE 6.18
CERTAIN RESTRICTIONS


1.
An order of the Securities and Exchange Commission dated October 12, 1944 under
the Public Utility Holding Company Act of 1935 in effect restricts the payment
of cash dividends on common stock of Southern Indiana Gas and Electric Company
(“SIGECO”), a wholly owned subsidiary of Vectren Utility Holdings, Inc. (“VUHI”)
to 75% of net income available for distribution to the common stock, earned
subsequent to December 31, 1943, if the percentage of common stock equity to
total capitalization and surplus, as defined, is less than 25%.  At December 31,
2004, such ratio amounted to approximately 51%.
 
2.
The payment of cash dividends on SIGECO’s common stock to VUHI is, in effect,
restricted by SIGECO’s First Mortgage Indenture (the “Mortgage”).  The Mortgage
restricts dividends to accumulated surplus available for distribution to common
stock earned subsequent to December 31, 1947 if amounts deducted from earnings
for current repairs and maintenance and provisions for renewals, replacements
and depreciation of all the property of SIGECO are less than amounts specified
in the Mortgage.  (Section 1.02 of the Supplemental Indenture dated as of July
1, 1948, as supplemented.)  No amount was restricted against cash dividends on
common stock as of December 31, 2004 under this restriction.



SCHEDULE 14.1
NOTICE INFORMATION


VECTREN CAPITAL, CORP.


One Vectren Square
Evansville, Indiana  47708
Attention: Robert L. Goocher
Telephone:  (812) 491-4080
FAX:  (812) 491-4346


VECTREN CORPORATION


One Vectren Square
Evansville, Indiana  47708
Attention: Robert L. Goocher
Telephone:  (812) 491-4080
FAX:  (812) 491-4346


LASALLE BANK NATIONAL ASSOCIATION,
Individually, as Administrative Agent and as the LC Issuer


135 South LaSalle Street
Chicago, Illinois 60603
Attention: Sean Drinan
Telephone:  (312) 992-2039
FAX:  (312) 904-1994
email: sean.drinan@abnamro.com


JPMORGAN CHASE BANK, N.A.,
Individually and as Syndication Agent


Notices (other than Borrowing Notices):


600 Travis, 20th Floor
Houston, TX 77030
Attention:  Robert Traband
Telephone: (713) 216-1081
FAX: (713) 216-8870
Email: robert.traband@jpmorgan.com


Borrowing Notices:


Loan & Agency Services
1111 Fannin 10FL
Houston TX, 77002
Telephone:  (713) 750-2267
FAX:  (713) 427-6307


WACHOVIA BANK, N.A.
301 S. College St.
Charlotte, North Carolina 28288
Attention: Allison Newman
Telephone: 704-383-5260
FAX: 704-383-6647
E-mail: allison.newman@wachovia.com


FIFTH THIRD BANK
20 NW Third Street
Evansville, Indiana 47739-0001
Attention: Dwight Hamilton
Telephone: (812) 456-3394
FAX: (812) 456-4060
E-mail: Dwight.Hamilton@53.com


MIZUHO CORPORATE BANK, LTD.
1251 Avenue of the Americas
New York, New York 10020
Attention: Nelson Chang
Telephone: 212-282-3465
FAX: 212-282-4488
E-mail: nelson.chang@mizuhocbus.com


U.S. BANK NATIONAL ASSOCIATION
7th & Washington; 12th Floor
St. Louis, MO  63101
Attention: Roger Gross
Telephone: (314) 418-8196
FAX: (314) 418-3859
E-mail: roger.gross@usbank.com


REGIONS BANK
One Indiana Square
Suite 227
Indianapolis, IN 46204
Attention: Scott A. Dvornik
Telephone: 317-221-6087
FAX: 317-221-6120
E-mail: scott.dvornik@regions.com


OLD NATIONAL BANK
420 Main Street
Evansville, Indiana 47708
Attention: Sara L. Miller
Telephone: (812) 464-1568
FAX: (812) 464-1262
Email: sara_miller@oldnational.com
EXHIBIT A
FORM OF REVOLVING CREDIT NOTE

$    
Date: __________, 200_
     
Chicago, Illinois
 

FOR VALUE RECEIVED, VECTREN CAPITAL, CORP., an Indiana corporation (“Borrower”),
hereby promises to pay to the order
of                                                   (the “Lender”), or its
assigns, at the main office of LASALLE BANK NATIONAL ASSOCIATION (the
“Administrative Agent”), as Administrative Agent under the Agreement
(hereinafter defined) in Chicago, Illinois, or at such other place as the holder
hereof may designate in writing, the principal sum of __________ Dollars ($), or
the aggregate unpaid principal amount of all Revolving Loans made by the Lender
to Borrower pursuant to Article II of the Agreement, in lawful money of the
United States of America and in immediately available funds, together with
interest on the unpaid principal balance existing from time to time at the per
annum rates and on the dates set forth in the Agreement.  Borrower shall pay the
principal and accrued and unpaid interest on the Revolving Loans in full on the
Commitment Termination Date and shall make such mandatory payments as are
required to be made under the terms of Article II of the Agreement.
The Lender shall, and is hereby authorized to, record on any schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan under this Note and the date and amount of
each principal payment hereunder.
This Note is issued pursuant to, is entitled to the benefit of, and is subject
to the provisions of that certain Credit Agreement dated as of November 10, 2005
among Borrower, Vectren Corporation, the lenders party thereto, including the
Lender, and LaSalle Bank National Association, as the Administrative Agent for
the Lenders (as the same may be amended from time to time, the “Agreement”), to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Note, including, without limitation, the terms and
conditions under which this Note may be prepaid or its maturity date
accelerated.  This Note is guaranteed, as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof.  Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.
Subject to any applicable grace or cure period set forth in the Agreement, if
Borrower fails to make the payment of any installment of principal or interest,
as provided in the Agreement, or upon the occurrence of any other Default, then
in any of such events, or at any time thereafter prior to such Default being
cured, the entire principal balance of this Note, and all accrued and unpaid
interest thereon, irrespective of the maturity date specified herein or in the
Agreement, together with reasonable attorneys’ fees and other costs incurred in
collecting or enforcing payment or performance hereof and with interest from the
date of Default on the unpaid principal balance hereof at the Default rate
specified in Section 2.11 of the Agreement, shall, at the election of the
Required Lenders (except as otherwise provided for automatic acceleration on the
occurrence of certain Defaults specified in the Agreement), and without relief
from valuation and appraisement laws, become immediately due and payable.
Borrower and all endorsers, guarantors, sureties, accommodation parties hereof
and all other parties liable or to become liable for all or any part of this
indebtedness, severally waive demand, presentment for payment, notice of
dishonor, protest and notice of protest and expressly agree that this Note and
any payment coming due under it may be extended or otherwise modified from time
to time without in any way affecting their liability hereunder.
Notice of acceptance of this Note by the Lender is hereby waived.
BORROWER, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH
COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS NOTE OR
ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS NOTE OR
ANY COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTIONS
OF BORROWER OR ANY OF THE LENDERS.  BORROWER SHALL NOT SEEK TO CONSOLIDATE, BY
COUNTERCLAIM OR OTHERWISE, ANY ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY THE LENDERS EXCEPT BY WRITTEN INSTRUMENT EXECUTED BY BORROWER,
THE LENDER AND THE OTHER LENDERS.
IN WITNESS WHEREOF, Borrower has caused this Note to be executed by its duly
authorized officer as of the day and year first hereinabove written.
VECTREN CAPITAL, CORP.
 
By:
 
Its:

SCHEDULE OF REVOLVING LOANS
AND PAYMENTS OF PRINCIPAL
BORROWER:                                VECTREN CAPITAL, CORP.
NOTE DATED:                                _________, 200_


Date
Principal
Amount
of Loan
Type
of Loan
Maturity
of Interest
Period
Amount of
Principal Repaid
Unpaid
Balance
Maturity



EXHIBIT B
FORM OF CREDIT NOTE
(Swingline)

  $40,000,000    
Dated: November 10, 2005
Chicago, Illinois
         

FOR VALUE RECEIVED, VECTREN CAPITAL, CORP., an Indiana corporation (“Borrower”),
hereby promises to pay to the order of LASALLE BANK NATIONAL ASSOCIATION, a
national banking association (“LaSalle”), or its assigns, at its principal
office at Chicago, Illinois, or at such other place as the holder hereof may
designate in writing, in lawful money of the United States of America and in
immediately available funds, the principal sum of Forty Million Dollars
($40,000,000), or so much thereof as may be advanced and outstanding from time
to time, together with interest on the unpaid principal balance existing from
time to time at the per annum rates and on the dates set forth in the Agreement
(hereinafter defined).  Borrower shall pay the principal and accrued and unpaid
interest on this Note in full on the Commitment Termination Date and shall make
such mandatory payments as are required to be made under the terms of Article II
of the Agreement.
LaSalle shall, and is hereby authorized to, record on any schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Advance under this Note and the date and amount of each
principal payment hereunder.
This Note is issued pursuant to, is entitled to the benefit of, and is subject
to the provisions of that certain Credit Agreement of even date herewith among
Borrower, Vectren Corporation, the lenders party thereto, and LaSalle,
individually and as Administrative Agent (as the same may be amended from time
to time, the “Agreement”), to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including, without
limitation, the terms and conditions under which this Note may be prepaid or its
maturity date accelerated.  This Note is guaranteed, as more specifically
described in the Agreement, and reference is made thereto for a statement of the
terms and provisions thereof.  Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.
Subject to any applicable grace or cure period set forth in the Agreement, if
Borrower fails to make the payment of any installment of principal or interest,
as herein provided, when due, or upon the occurrence of any other Default, then
in any of such events, or at any time thereafter prior to such Default being
cured, the entire principal balance of this Note, and all accrued and unpaid
interest thereon, irrespective of the maturity date specified herein, together
with reasonable attorneys’ fees and other costs incurred in collecting or
enforcing payment or performance hereof and with interest from the date of
Default on the unpaid principal balance hereof at the Default rate specified in
Section 2.11 of the Agreement, shall, at the election of LaSalle (except as
otherwise provided for automatic acceleration on the occurrence of certain
Defaults specified in the Agreement), and without relief from valuation and
appraisement laws, become immediately due and payable.
Borrower and all endorsers, guarantors, sureties, accommodation parties hereof
and all other parties liable or to become liable for all or any part of this
indebtedness, severally waive demand, presentment for payment, notice of
dishonor, protest and notice of protest and expressly agree that this Note and
any payment coming due under it may be extended or otherwise modified from time
to time without in any way affecting their liability hereunder.
Notice of acceptance of this Note by LaSalle is hereby waived.
BORROWER, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH
COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MY HAVE TO
A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS NOTE OR ANY
OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS NOTE OR ANY
COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTIONS OF
BORROWER OR LASALLE.  BORROWER SHALL NOT SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR
OTHERWISE, ANY ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  THESE PROVISIONS
SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY
LASALLE EXCEPT BY WRITTEN INSTRUMENT EXECUTED BY BORROWER AND LASALLE.
IN WITNESS WHEREOF, Borrower has caused this Note to be executed by its duly
authorized officer as of the day and year first hereinabove written.
VECTREN CAPITAL, CORP., an Indiana corporation
 
By:
 
Its:

SCHEDULE OF ADVANCES UNDER SWINGLINE
AND PAYMENTS OF PRINCIPAL
BORROWER:                                VECTREN CAPITAL, CORP.
NOTE DATED:                                November 10, 2005
Date
Principal
Amount
of Advance
Type
of
Advance
Maturity
of Interest
Period
Amount of
Principal Repaid
Unpaid
Balance
Maturity



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
To:           The Lenders parties to the
Credit Agreement Described Below
This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of November 10, 2005 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among VECTREN CAPITAL, CORP.
(“Borrower”), VECTREN CORPORATION, the lenders party thereto and LaSalle Bank
National Association, as Administrative Agent for the Lenders.  Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.
I am the duly elected _____________ of Borrower;
2.
I have reviewed the terms of the Agreement and I have made, or have caused to be
made under my supervision, a detailed review of the transactions and conditions
of Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements;
3.
The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
4.
Schedule I attached hereto sets forth financial data and computations evidencing
compliance with certain covenants of the Agreement, all of which data and
computations are true, complete and correct.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this  day of_________, _____.
VECTREN CAPITAL, CORP.
By:
Its:

SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of ______, ____ with
Provisions of ____and ____ of
the Agreement
EXHIBIT D
FORM OF LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION
To LaSalle Bank National Association,
as Administrative Agent (the “Administrative Agent”) under the Credit Agreement
Described Below.
Re:
Credit Agreement, dated November 10, 2005 (as the same may be amended or
modified, the “Credit Agreement”), among VECTREN CAPITAL, CORP. (“Borrower”),
VECTREN CORPORATION, the Lenders named therein and the Administrative
Agent.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned thereto in the Credit Agreement.

The Administrative Agent is specifically authorized and directed to act upon the
following standing money transfer instructions with respect to the proceeds of
Advances or other extensions of credit from time to time until receipt by the
Administrative Agent of a specific written revocation of such instructions by
Borrower, provided, however, that the Administrative Agent may otherwise
transfer funds as hereafter directed in writing by Borrower in accordance with
Section 14.1 of the Credit Agreement or based on any telephonic notice made in
accordance with Section 2.13 of the Credit Agreement.
Facility Identification Number(s):
 
Customer/Account Name
 
Transfer Funds To
 
For Account No.
 
Reference/Attention To
 
 
Authorized Officer (Customer Representative)
Date
 
(Please Print)
Signature
 
Bank Officer Name
 
(Please Print)
Signature
 
(Deliver Completed Form to Credit Support Staff For Immediate Processing)



EXHIBIT E
FORM OF ASSIGNMENT AGREEMENT
This Assignment Agreement (this “Assignment Agreement”) between              
(the “Assignor”) and                     (the “Assignee”) is dated as of
            , 200_.  The parties hereto agree as follows:
1. PRELIMINARY STATEMENT.  The Assignor is a party to a Credit Agreement (which,
as it may be amended, modified, renewed or extended from time to time is herein
called the “Credit Agreement”) described in Item 1 of Schedule 1 attached hereto
(“Schedule 1”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to them in the Credit Agreement.
2. ASSIGNMENT AND ASSUMPTION.  The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement relating to the facilities listed in Item 3 of
Schedule 1 and the other Loan Documents.  The aggregate Commitment (or Loans, if
the applicable Commitment has been terminated) purchased by the Assignee
hereunder is set forth in Item 4 of Schedule 1.
3. EFFECTIVE DATE.  The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of Schedule
1 or two Business Days (or such shorter period agreed to by the Administrative
Agent) after a Notice of Assignment substantially in the form of Exhibit I
attached hereto has been delivered to the Administrative Agent.  Such Notice of
Assignment must include any consents required to be delivered to the
Administrative Agent by Section 12.3.1 of the Credit Agreement.  In no event
will the Effective Date occur if the payments required to be made by the
Assignee to the Assignor on the Effective Date under Sections 4 and 5 hereof are
not made on the proposed Effective Date.  The Assignor will notify the Assignee
of the proposed Effective Date no later than the Business Day prior to the
proposed Effective Date.  As of the Effective Date, (a) the Assignee shall have
the rights and obligations of a Lender under the Loan Documents with respect to
the rights and obligations assigned to the Assignee hereunder, and (b) the
Assignor shall relinquish its rights and be released from its corresponding
obligations under the Loan Documents with respect to the rights and obligations
assigned to the Assignee hereunder.
4. PAYMENTS OBLIGATIONS.  On and after the Effective Date, the Assignee shall be
entitled to receive from the Administrative Agent all payments of principal,
interest and fees with respect to the interest assigned hereby.  The Assignee
shall advance funds directly to the Administrative Agent with respect to all
Loans and reimbursement payments made on or after the Effective Date with
respect to the interest assigned hereby.  [In consideration for the sale and
assignment of Loans hereunder, (a) the Assignee shall pay the Assignor, on the
Effective Date, an amount equal to the principal amount of the portion of all
Floating Rate Loans assigned to the Assignee hereunder, and (b) with respect to
each Eurodollar Loan made by the Assignor and assigned to the Assignee hereunder
which is outstanding on the Effective Date, (i) on the last day of the
Eurodollar Interest Period therefor, or (ii) on such earlier date agreed to by
the Assignor and the Assignee, or (iii) on the date on which any such Eurodollar
Loan either becomes due (by acceleration or otherwise) or is prepaid (the date
as described in the foregoing clauses (i), (ii) or (iii) being hereinafter
referred to as the “Payment Date”), the Assignee shall pay the Assignor an
amount equal to the principal amount of the portion of such Eurodollar Loan
assigned to the Assignee which is outstanding on the Payment Date.  If the
Assignor and the Assignee agree that the Payment Date for such Eurodollar Loan
shall be the Effective Date, they shall agree to the interest rate applicable to
the portion of such Loan assigned hereunder for the period from the Effective
Date to the end of the existing Eurodollar Interest Period applicable to such
Eurodollar Loan (the “Agreed Interest Rate”) and any interest received by the
Assignee in excess of the Agreed Interest Rate shall be remitted to the
Assignor.  In the event interest for the period from the Effective Date to but
not including the Payment Date is not paid by Borrower with respect to any
Eurodollar Loan sold by the Assignor to the Assignee hereunder, the Assignee
shall pay to the Assignor interest for such period on the portion of such
Eurodollar Loan sold by the Assignor to the Assignee hereunder at the applicable
rate provided by the Credit Agreement.  In the event a prepayment of any
Eurodollar Loan which is existing on the Payment Date and assigned by the
Assignor to the Assignee hereunder occurs after the Payment Date but before the
end of the Eurodollar Interest Period applicable to such Eurodollar Loan, the
Assignee shall remit to the Assignor the excess of the prepayment penalty paid
with respect to the portion of such Eurodollar Loan assigned to the Assignee
hereunder over the amount which would have been paid if such prepayment penalty
was calculated based on the Agreed Interest Rate.  The Assignee will also
promptly remit to the Assignor (y) any principal payments received from the
Administrative Agent with respect to Eurodollar Loans prior to the Payment Date,
and (z) any amounts of interest on Loans and fees received from the
Administrative Agent which relate to the portion of the Loans assigned to the
Assignee hereunder for periods prior to the Effective Date, in the case of
Floating Rate Loans or fees, or the Payment Date, in the case of Eurodollar
Loans, and not previously paid by the Assignee to the Assignor.]*  In the event
that either party hereto receives any payment to which the other party hereto is
entitled under this Assignment Agreement, then the party receiving such amount
shall promptly remit it to the other party hereto.
*Each Assignor may insert its standard payment provisions in lieu of the payment
terms included in this Exhibit.
5. FEES PAYABLE BY THE ASSIGNEE.  The Assignee shall pay to the Assignor a fee
on each day on which a payment of interest or facility fees is made under the
Credit Agreement with respect to the amounts assigned to the Assignee hereunder
(other than a payment of interest or facility fees for the period prior to the
Effective Date or, in the case of Eurodollar Loans, the Payment Date, which the
Assignee is obligated to deliver to the Assignor pursuant to Section 4
hereof).  The amount of such fee shall be the difference between (a) the
interest or fee, as applicable, paid with respect to the amounts assigned to the
Assignee hereunder, and (b) the interest or fee, as applicable, which would have
been paid with respect to the amounts assigned to the Assignee hereunder if each
interest rate was ___ of 1% less than the interest rate paid by Borrower or if
the facility fee was ___ of 1% less than the facility fee paid by Borrower, as
applicable.  In addition, the Assignee agrees to pay _____ % of the recordation
fee required to be paid to the Administrative Agent in connection with this
Assignment Agreement.
6. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S
LIABILITY.  The Assignor represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim created by the Assignor.  It is
understood and agreed that the assignment and assumption hereunder are made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee.  Neither the Assignor
nor any of its officers, directors, employees, agents or attorneys shall be
responsible for (a) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any Loan Document, including
without limitation, documents granting the Assignor and the other Lenders a
security interest in assets of Borrower or any guarantor, (b) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (c) the financial condition or creditworthiness of Borrower or
any guarantor, (d) the performance of or compliance with any of the terms or
provisions of any of the Loan Documents, (e) inspecting any of the Property,
books or records of Borrower, (f) the validity, enforceability, perfection,
priority, condition, value or sufficiency of any collateral securing or
purporting to secure the Loans, or (g) any mistake, error of judgment, or action
taken or omitted to be taken in connection with the Loans or the Loan Documents.
7. REPRESENTATIONS OF THE ASSIGNEE.  The Assignee (a) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (b) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (c) appoints and authorizes the Administrative Agent
to take such action as contractual representative on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (d) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender, (e) agrees that its payment
instructions and notice instructions are as set forth in the attachment to
Schedule 1, (f) confirms that none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be “plan assets” under ERISA, [(g)
confirms that it is an Eligible Assignee,* [and (h) attaches the forms
prescribed by the Internal Revenue Service of the United States certifying that
the Assignee is entitled to receive payments under the Loan Documents without
deduction or withholding of any United States federal income taxes]***.
8. INDEMNITY.  The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment Agreement.
9. SUBSEQUENT ASSIGNMENTS.  After the Effective Date, the Assignee shall have
the right pursuant to Section 12.3.1 of the Credit Agreement to assign the
rights which are assigned to the Assignee hereunder to any entity or person,
provided that (a) any such subsequent assignment does not violate any of the
terms and conditions of the Loan Documents or any law, rule, regulation, order,
writ, judgment, injunction or decree and that any consent required under the
terms of the Loan Documents has been obtained, and (b) unless the prior written
consent of the Assignor is obtained, the Assignee is not thereby released from
its obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4, 5 and 8 hereof.
10. REDUCTIONS OF AGGREGATE COMMITMENT.  If any reduction in the Aggregate
Commitment occurs between the date of this Assignment Agreement and the
Effective Date, the percentage interest specified in Item 3 of Schedule 1 shall
remain the same, but the dollar amount purchased shall be recalculated based on
the reduced Aggregate Commitment.
11. ENTIRE AGREEMENT.  This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.
12. GOVERNING LAW.  This Assignment Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of Illinois.
13. NOTICES.  Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement.  For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.



--------------------------------------------------------------------------------

 
*           to be inserted if required by the Credit Agreement.
 
**           to be inserted if the Assignee is not incorporated under the laws
of the United States, or a state thereof.
IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.
“ASSIGNOR”
 
 
By:
 
Title:
 
 
“ASSIGNEE”
 
 
By:
 
Title:



SCHEDULE 1
to Assignment Agreement
1. Description and Date of Credit Agreement:
 
2. Date of Assignment Agreement: , __.
 
3. Amounts (As of date of Item 2 above):
     
Revolving Credit Loans
 
a.Total of Commitments
(Loans) * under Credit Agreement
  $    
b.Assignee’s Percentage
of each Facility purchased
under the Assignment Agreement **
 
%
 
c.Amount of Assigned Share in
each Facility purchased under
the Assignment Agreement
  $    
4.Assignee’s Aggregate (Loan
Amount) **  Commitment Amount
Purchased Hereunder:
  $    
5.           Proposed Effective Date:
                 

Accepted and Agreed:
[NAME OF ASSIGNOR]
[NAME OF ASSIGNEE]
   
By:
By:
   
Title:
Title:
   
*
If a Commitment has been terminated, insert outstanding Loans in place of
Commitment
* *
Percentage taken to 10 decimal places



Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT
Attach Assignor’s Administrative Information Sheet, which must
include notice address for the Assignor and the Assignee
EXHIBIT I
to Assignment Agreement
NOTICE
OF ASSIGNMENT

 
,           
 
To:
[NAME OF BORROWER]**
   
[NAME OF ADMINISTRATIVE AGENT]
 
From:
[NAME OF ASSIGNOR] (the “Assignor”)
   
[NAME OF ASSIGNEE] (the “Assignee”)
 

1. We refer to the Credit Agreement (the “Credit Agreement”) described in Item 1
of Schedule 1 attached hereto (“Schedule 1”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement.
2. This Notice of Assignment (this “Notice”) is given and delivered to
****[Borrower and] * * * * the Administrative Agent pursuant to Section 12.3.2
of the Credit Agreement.
3. The Assignor and the Assignee have entered into an Assignment Agreement,
dated as of ___________, 200__ (the “Assignment”), pursuant to which, among
other things, the Assignor has sold, assigned, delegated and transferred to the
Assignee, and the Assignee has purchased, accepted and assumed from the Assignor
the percentage interest specified in Item 3 of Schedule 1 of all outstandings,
rights and obligations under the Credit Agreement relating to the facilities
listed in Item 3 of Schedule 1.  The Effective Date of the Assignment shall be
the later of the date specified in Item 5 of Schedule 1 or two Business Days (or
such shorter period as agreed to by the Administrative Agent) after this Notice
of Assignment and any consents and fees required by Sections 12.3.1 and 12.3.2
of the Credit Agreement have been delivered to the Administrative Agent,
provided that the Effective Date shall not occur if any condition precedent
agreed to by the Assignor and the Assignee has not been satisfied.
4. The Assignor and the Assignee hereby give to Borrower and the Administrative
Agent notice of the assignment and delegation referred to herein.  The Assignor
will confer with the Administrative Agent before the date specified in Item 5 of
Schedule 1 to determine if the Assignment Agreement will become effective on
such date pursuant to Section 3 hereof, and will confer with the Administrative
Agent to determine the Effective Date pursuant to Section 3 hereof if it occurs
thereafter.  The Assignor shall notify the Administrative Agent if the
Assignment Agreement does not become effective on any proposed Effective Date as
a result of the failure to satisfy the conditions precedent agreed to by the
Assignor and the Assignee.  At the request of the Administrative Agent, the
Assignor will give the Administrative Agent written confirmation of the
satisfaction of the conditions precedent.
5. The Assignor or the Assignee shall pay to the Administrative Agent on or
before the Effective Date the processing fee of $3,500 required by
Section 12.3.2 of the Credit Agreement.
6. If Notes are outstanding on the Effective Date, the Assignor and the Assignee
request and direct that the Administrative Agent prepare and cause Borrower to
execute and deliver new Notes or, as appropriate, replacement notes, to the
Assignor and the Assignee.  The Assignor and, if applicable, the Assignee each
agree to deliver to the Administrative Agent the original Note received by it
from Borrower upon its receipt of a new Note in the appropriate amount.
7. The Assignee advises the Administrative Agent that notice and payment
instructions are set forth in the attachment to Schedule 1.
8. The Assignee hereby represents and warrants that none of the funds, monies,
assets or other consideration being used to make the purchase pursuant to the
Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.
9. The Assignee authorizes the Administrative Agent to act as its contractual
representative under the Loan Documents in accordance with the terms
thereof.  The Assignee acknowledges that the Administrative Agent has no duty to
supply information with respect to Borrower or the Loan Documents to the
Assignee until the Assignee becomes a party to the Credit Agreement.*
*May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.
[NAME OF ASSIGNOR]
[NAME OF ASSIGNEE]
 
By:
 
By:
Title:
Title:




--------------------------------------------------------------------------------

 
**           To be included only if consent must be obtained from Borrower
pursuant to Section 12.3.1 of the Credit Agreement.


ACKNOWLEDGED [AND CONSENTED TO]
 
ACKNOWLEDGED [AND CONSENTED TO]
 
BY LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent
BY VECTREN CAPITAL, CORP.
   
By:
By:
   
Title:
Title:
   



[Attach photocopy of Schedule 1 to Assignment]
EXHIBIT F
FORM OF INCREASE REQUEST
__________________, 200                                                      
LaSalle Bank National Association, as Administrative Agent
under the Credit Agreement referred to below
Ladies/Gentlemen:
Please refer to the Credit Agreement dated as of November 10, 2005 among Vectren
Capital, Corp. (“Borrower”), Vectren Corporation, as Guarantor, various
financial institutions and LaSalle Bank National Association, as Administrative
Agent (as amended, modified, extended or restated from time to time, the “Credit
Agreement”).  Capitalized terms used but not defined herein have the respective
meanings set forth in the Credit Agreement.
In accordance with Section 2.23 of the Credit Agreement, Borrower hereby
requests an increase in the Aggregate Commitment from $__________ to
$__________.  Such increase shall be made by [increasing the Commitment of
____________ from $________ to $________] [adding _____________ as a Lender
under the Credit Agreement with a Commitment of $____________] as set forth in
the letter attached hereto.  Such increase shall be effective three Business
Days after the date that the Administrative Agent accepts the letter attached
hereto or such other date as is agreed among Borrower, the Administrative Agent
and the [increasing] [new] Lender.
Very truly yours,
VECTREN CAPITAL, CORP.
By:_________________________________
Name:______________________________
Title:_______________________________


Acknowledged.  The obligations of the
undersigned under the Credit Agreement
(including Article XIII thereof) shall remain
in full force and effect after the effectiveness
of the foregoing increase in the Aggregate
Commitment.
VECTREN CORPORATION, as Guarantor
By: __________________________________
Name: _________________________________
Title: __________________________________
ANNEX I TO EXHIBIT F
_____, 200__
LaSalle Bank National Association, as Administrative Agent
under the Credit Agreement referred to below
Ladies/Gentlemen:
Please refer to the letter dated __________, 200__ from Vectren Capital, Corp.
(“Borrower”) requesting an increase in the Aggregate Commitment from $__________
to $__________ pursuant to Section 2.23 of the Credit Agreement dated as of
November 10, 2005 among Borrower, Vectren Corporation, as Guarantor, various
financial institutions and LaSalle Bank National Association, as Administrative
Agent (as amended, modified, extended or restated from time to time, the “Credit
Agreement”).  Capitalized terms used but not defined herein have the respective
meanings set forth in the Credit Agreement.
The undersigned hereby confirms that it has agreed to increase its Commitment
under the Credit Agreement from $__________ to $__________ effective on the date
which is three Business Days after the acceptance hereof by the Administrative
Agent or on such other date as may be agreed among Borrower, the Administrative
Agent and the undersigned.
Very truly yours,
[NAME OF INCREASING LENDER]
By:_________________________
Title:________________________




Accepted as of
_________, 200__
LASALLE BANK NATIONAL ASSOCIATION,
  as Administrative Agent
By: ________________________________
Name: _____________________________
Title: _______________________________
ANNEX II TO EXHIBIT F
_____, 200__
LaSalle Bank National Association, as Administrative Agent
under the Credit Agreement referred to below
Ladies/Gentlemen:
Please refer to the letter dated __________, 200__ from Vectren Capital, Corp.
(“Borrower”) requesting an increase in the Aggregate Commitment from $__________
to $__________ pursuant to Section 2.23 of the Credit Agreement dated as of
November 10, 2005 among Borrower, various financial institutions and LaSalle
Bank National Association, as Administrative Agent (as amended, modified,
extended or restated from time to time, the “Credit Agreement”).  Capitalized
terms used but not defined herein have the respective meanings set forth in the
Credit Agreement.
The undersigned hereby confirms that it has agreed to become a Lender under the
Credit Agreement with a Commitment of $__________ effective on the date which is
three Business Days after the acceptance hereof, and consent hereto, by the
Administrative Agent or on such other date as may be agreed among Borrower, the
Administrative Agent and the undersigned.
The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by Borrower pursuant to the Credit
Agreement, and such other documents and information as it has deemed appropriate
to make its own credit and legal analysis and decision to become a Lender under
the Credit Agreement; and (b) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit and legal decisions in taking or not taking action under the
Credit Agreement.
The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this letter and to become a Lender under the
Credit Agreement; and (ii) no notice to, or consent, authorization or approval
of, any Person is required (other than any already given or obtained) for its
due execution and delivery of this letter and the performance of its obligations
as a Lender under the Credit Agreement.
The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent may reasonably request in
connection with the transactions contemplated by this letter.
The following administrative details apply to the undersigned:
(A)           Notice Address:
Legal name:                      _________________________
Address:                      _________________________
_________________________
_________________________
Attention:  ____________________________
Telephone:  (___) ______________________
Facsimile:  (___) _______________________


(B)           Payment Instructions:
Account No.:                      _________________________
At:                      _________________________
_________________________
_________________________
Reference:                      _________________________
Attention:                      _________________________


The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the Credit Agreement as set forth in the
second paragraph hereof, the undersigned will be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement.
Very truly yours,
[NAME OF NEW LENDER]
By:_________________________
Title:________________________
Accepted and consented to as of
______________, 200___
LASALLE BANK NATIONAL ASSOCIATION,
  as Administrative Agent
By: _____________________________
Name: ___________________________
Title: ____________________________